Case 1:20-cv-00189-JSR Document 41-5 Filed 04/20/20 Page 1 of 13




                   EExhibit
                     x hi bit U
                              U
             Case 1:20-cv-00189-JSR Document 41-5 Filed 04/20/20 Page 2 of 13




                                                                                                                     P ATE NT
                                                                                                                     PATENT
                                                                             A T T O R N E Y DOCKET
                                                                             ATTORNEY        D O C K E T NO.:
                                                                                                         N O.: 056100-5078
                                                                                                               0 5 6 1 0 0- 5 0 7 8

                 I N THE
                 IN  T H E UNITED
                           U N I T E D STATES
                                       S T A T E S PATENT
                                                   P A T E N T AND
                                                               A N D TRADEMARK
                                                                     T R A D E M A R K OFFICE
                                                                                       O F FI C E

 I n re
 In  r e Reissue
         R ei s s u e Application
                      A p pli c ati o n of:
                                        of:                                        )
                                                                                   )
 P at e nt e e s: Robert
 Patentees:       R o b ert H. F R U S H O U R et
                            H. FRUSHOUR        et al.
                                                  al.                              )
                                                                                   )
 U. S. Patent
 U.S.  P at e nt No.
                 N o. 6,811,610
                      6, 8 1 1, 6 1 0 B2
                                      B2                                           )          Gr o u p Art
                                                                                              Group    Art Unit:
                                                                                                           U nit: unassigned
                                                                                                                  u n a s si g n e d
                                                                                   )
 I s s u e d: November
 Issued:                     2, 2004
              N o v e m b er 2, 2004                                               )          E x a mi n er: unassigned
                                                                                              Examiner:      u n a s si g n e d
                                                                                   )
 R ei s s u e Application
 Reissue      A p pli c ati o n No.:
                                N o.: unassigned)
                                      u n a s si g n e d)                          )
                                                                                  )
 F or:
 For:       M E T H O D OF
            METHOD           M A KI N G ENHANCED
                         O F MAKING     E N H A N CE D                            )
            C V D DI
            CVD       A M O N D
                   DIAMOND                                                        )



                         A S S E N T OF
                         ASSENT      O F ASSIGNEE
                                         A S S I G N E E TO
                                                         T O REISSUE
                                                             R E I S S U E APPLICATION
                                                                           A P P LI C A TI O N


C o m mi s si o n er for
Commissioner            f or Patents
                              P at e nt s
U. S. Patent
U.S.     P at e nt and
                   a n d Trademark
                         Tr a d e m ar k Office
                                            Offi c e
M ail Stop
Mail      St o p REISSUE
                  R EI S S U E
U. S. Patent
U.S.     P at e nt and
                   a n d Trademark
                         Tr a d e m ar k Office
                                            Offi c e
P. O. Box
P.O.     B o x 1450
                 1450
Al e x a n dri a, VA
Alexandria,                2 2 3 1 3- 1 4 5 0
                    V A 22313-1450

Sir:
Sir:
            T h e undersigied,
            The   u n d er si g n e d, assignee
                                       a s si g n e e of
                                                      of the
                                                         t h e entire
                                                               e ntir e right,
                                                                        ri g ht, title,
                                                                                 titl e, and
                                                                                         a n d interest
                                                                                               i nt er e st in
                                                                                                            i n the
                                                                                                                t h e above-
                                                                                                                      a b o v e-

m e nti o n e d letters
mentioned       l ett er s patent,
                           p at e nt, hereby
                                      h er e b y assents
                                                 a s s e nt s to
                                                              t o the
                                                                  t h e accompanying
                                                                        a c c o m p a n yi n g reissue
                                                                                               r ei s s u e application.
                                                                                                            a p pli c ati o n.

                                    C E R T I F I C A T E UNDER
                                    CERTIFICATE           U N D E R 37
                                                                    3 7 C.F.R.
                                                                        C. F. R. 3.73(b)
                                                                                 3. 7 3( b)
           C ar n e gi e Institution
           Carnegie      I n stit uti o n of
                                          of Washington
                                             W a s hi n gt o n ("Carnegie")
                                                               ( " C ar n e gi e ") is
                                                                                    i s the
                                                                                        t h e assignee
                                                                                              a s si g n e e of
                                                                                                             of the
                                                                                                                t h e entire
                                                                                                                      e ntir e right,
                                                                                                                               ri g ht,
titl e, and
title,  a n d interest
              i nt er e st in
                           i n and
                               a n d to
                                     t o the
                                         t h e invention
                                               i n v e nti o n and   p at e nt identified
                                                               a n d patent    i d e ntifi e d above
                                                                                               a b o v e by
                                                                                                         b y virtue
                                                                                                             virt u e of
                                                                                                                      of Assignment
                                                                                                                         A s si g n m e nt
fr o m Diamond
from    Di a m o n d Innovations,
                     I n n o v ati o n s, Inc.
                                          I n c. recorded
                                                 r e c or d e d on
                                                                o n December
                                                                    D e c e m b er 31,
                                                                                   3 1, 2008
                                                                                        2 0 0 8 at
                                                                                                at Reel
                                                                                                   R e el 022043,
                                                                                                          0 2 2 0 4 3, Frame
                                                                                                                       Fr a m e
0 I 6 7. II have
0167.       h a v e reviewed
                    r e vi e w e d the
                                   t h e Assignments
                                         A s si g n m e nt s of
                                                             ofrrecord
                                                                 e c or d that
                                                                          t h at grant
                                                                                 gr a nt the
                                                                                         t h e entire
                                                                                               e ntir e right,
                                                                                                        ri g ht, title,
                                                                                                                 titl e, and
                                                                                                                         and
i nt er e st in
interest     i n the
                 t h e above-identified
                       a b o v e-i d e ntifi e d patent
                                                 p at e nt to
                                                           t o Carnegie
                                                               C ar n e gi e subject
                                                                             s u bj e ct to
                                                                                         t o aa license
                                                                                                li c e n s e granted
                                                                                                             gr a nt e d to
                                                                                                                         to
Di a m o n d Innovations
Diamond      I n n o v ati o n s and,
                                 a n d, to
                                        t o the
                                            t h e best
                                                  b e st of
                                                         of my
                                                            m y knowledge
                                                                k n o w k d g c and
                                                                                a n d belief-
                                                                                      b cli c C, title
                                                                                                 titl e to
                                                                                                        t o the
                                                                                                            t h e patent
                                                                                                                  p at e nt is
                                                                                                                            is in
                                                                                                                               in




                                                                                                                                       EExhibit
                                                                                                                                         x hi bit U U
                                                                                                                                   PPage
                                                                                                                                     a g e 11 of
                                                                                                                                               of 112
                                                                                                                                                    2
             Case 1:20-cv-00189-JSR Document 41-5 Filed 04/20/20 Page 3 of 13



                                                                                                                                     P ATE NT
                                                                                                                                     PATENT
                                                                                                  Att or n e y Docket
                                                                                                  Attorney     D o c k et No.
                                                                                                                          N o. 056100-5078
                                                                                                                               0 5 6 1 0 0- 5 0 7 8


C ar n e gi e. A
Carnegie.      A copy
                 c o p y of
                         of the
                            t h e Assignment
                                  A s si g n m e nt is
                                                    is attached
                                                       att a c h e d as
                                                                     as Exhibit
                                                                        E x hi bit A. Als o attached
                                                                                   A. Also  att a c h e d as
                                                                                                          as Exhibit
                                                                                                             E x hi bit B is aa
                                                                                                                        B is
copy    of the
c o p y of t h e ownership
                 o w n er s hi p record
                                 r e c or d for
                                            f or the
                                                 t h e patent
                                                       p at e nt as
                                                                 as obtained
                                                                    o bt ai n e d from
                                                                                  fr o m the
                                                                                         t h e publicly
                                                                                               p u bli cl y available
                                                                                                            a v ail a bl e records.
                                                                                                                           r e c or ds.
            T h e undersigned
            The   u n d er si g n e d (whose
                                      ( w h o s e title
                                                  titl e is
                                                         is supplied
                                                            s u p pli e d below)    is empowered
                                                                          b el o w) is e m p o w er e d to
                                                                                                        t o sign
                                                                                                            si g n this
                                                                                                                   t his certificate
                                                                                                                         c ertifi c at e on
                                                                                                                                         on
b e h alf of
behalf    of the
             t h e Assignee.
                   Assi g n e e.
            II hereby
               h er e b y declare
                          d e cl ar e that
                                      t h at all
                                             all statements
                                                 st at e m e nt s made
                                                                  m a d e herein    of my
                                                                          h er ei n of m y own
                                                                                           o w n knowledge
                                                                                                 k n o wl e d g e are
                                                                                                                  ar e true,
                                                                                                                       tr u e, and
                                                                                                                               a n d that
                                                                                                                                     t h at
all statements
all st at e m e nt s made
                     m a d e on
                             o n information
                                 i nf or m ati o n and
                                                   a n d belief
                                                         b eli ef are
                                                                  ar e believed
                                                                       b eli e v e d to  b e true;
                                                                                     t o be  tr u e; and
                                                                                                     a n d further,
                                                                                                           f urt h er, that
                                                                                                                       t h at these
                                                                                                                              t h es e
st at e m e nt s are
statements       ar e made
                      m a d e with
                              wit h the
                                    t h e knowledge
                                          k n o wl e d g e that
                                                           t h at willful
                                                                  willf ul false
                                                                           f als e statements,
                                                                                   st at e m e nt s, and
                                                                                                     a n d the
                                                                                                           t h e like
                                                                                                                 li k e so
                                                                                                                        s o made,
                                                                                                                            m a d e, are
                                                                                                                                     ar e
punishable        b y fine
p u ni s h a bl e by  fi n e or
                             or imprisonment,
                                i m pri s o n m e nt, or
                                                      or both,
                                                         b ot h, under
                                                                 u n d er Section
                                                                          S e cti o n 1001,
                                                                                      1 0 0 1, Title
                                                                                               Titl e 18
                                                                                                      1 8 of
                                                                                                          of the
                                                                                                             t h e United
                                                                                                                   U nit e d States
                                                                                                                             St at es
C o d e, and
Code,    a n d that
               t h at such
                      s u c h willful
                              willf ul false
                                       f als e statements
                                               st at e m e nt s may
                                                                m a y jeopardize
                                                                      j e o p ar di z e the
                                                                                        t h e validity    of the
                                                                                              v a h dit y of t h e application
                                                                                                                   a p pli c ati o n or
                                                                                                                                     or any
                                                                                                                                        any
p at e nt issuing
patent    i s s ui n g thereon.
                       t h er e o n.
                                                                        R e s p e ctf ull y submitted,
                                                                        Respectfully        s u b mitt e d,




                                                                        B y: ~cr
                                                                        C ar n e gi e Institution
                                                                        Carnegie                      of Washington
                                                                                      I nstit uti o n of W a s hi n gt o n



                                                                             Gary K .alcz
                                                                             Dir e ct or of
                                                                             Director    of Administration
                                                                                            A d mi ni str ati o n and
                                                                                                                  a n d Finance
                                                                                                                        Fi n a n c e
Date:




                                                                ....
                                                                .::'.




                                                                                                                                    E x hi bit U
                                                                                                                                    Exhibit      U
                                                                                                                                PPage
                                                                                                                                  a g e 22 of
                                                                                                                                            of 112
                                                                                                                                                 2
               Case 1:20-cv-00189-JSR Document 41-5 Filed 04/20/20 Page 4 of 13


                                                                                                                                                            E X Hf BI T A
                                                                                                                                                            EXHIBIT     A



                                                                   A P P E N DI X A
                                                                   APPENDIX        A
                                                    C O N F I R M A T I O N OF
                                                    CONFIRMATION            O F ASSIGNMENT
                                                                                 A S SI G N M E N T


                            W H E R E A S, Diamond
                            WHEREAS,               Di a m o n d Innovations,
                                                                    I n n o v ati o n s, Inc.,
                                                                                           I n c., aa Delaware
                                                                                                          D el a w ar e corporation
                                                                                                                           c or p or ati o n having
                                                                                                                                             h a vi n g aa
     pri m ar y address
     primary                    of 6325
                  a d dr e s s of              H w 1tl e y Road,
                                      6 3 2 5 Huntley        R o a d, Worthington,
                                                                         W ort hi n gt o n, OH   O H 43082
                                                                                                        4 3 0 8 2 (the
                                                                                                                    (t h e "ASSIGNOR")
                                                                                                                           " A S SI G N O R'') is  is the
                                                                                                                                                       t he
     o w n er of
     owner     of record
                   r e c or d ofof United
                                     U nit e d States
                                                St at e s Patent
                                                          P at e nt No.
                                                                      N o. 6,811,610,
                                                                              6, 8 1 1, 6 1 0, entitled
                                                                                                 e ntitl e d "Method
                                                                                                               '' M et h o d of
                                                                                                                             of Making
                                                                                                                                  M a ki n g Enhanced
                                                                                                                                             E n ha nce d
     C V D Diamond"
     CVD     Di a m o n d " (the
                               (t h e "PATENT");
                                       " P A T E N T "); and
                                                           and

                                          C ar n e gi e Institution
                         W H E R E A S, Carnegie
                        WHEREAS,                         I n stit uti o n of
                                                                          of Washington,
                                                                             W a s hi n gt o n, having
                                                                                                   h a vi n g an
                                                                                                              a n address
                                                                                                                    a d dr e s s of
                                                                                                                                 of 1530
                                                                                                                                      1 5 3 0 PP
     Str e et NW,
     Street         W a s hi n gt o n, DC
              N\ V, Washington,              2 0 0 0 5 ("ASSIGNEE"),
                                       D C 20005       ('' A S SI G N E E "), desires
                                                                                d e sir e s to
                                                                                             t o acquire,
                                                                                                 a c q uir e, subject
                                                                                                              s u bj e ct to
                                                                                                                           t o aa license
                                                                                                                                  li c e n s e to
                                                                                                                                               to
     A S SI G N O R, the
     ASSIGNOR,        t h e PATENT.
                            P A T E N T.

                              N O W, THEREFORE,
                             NOW,         T H E R E F O R E, for      f or good
                                                                             g o o d and
                                                                                       a n d valuable
                                                                                               v al u a bl e consideration,
                                                                                                                c o n si d er ati o n, thet h e receipt
                                                                                                                                                 r e c ei pt for
                                                                                                                                                              f or and
                                                                                                                                                                     and
    s uffi ci e n c y of
    sufficiency         of which
                             w hi c h isis hereby
                                            h er e b y acknowledged,
                                                         a c k n o wl e d g e d, ASSIGNOR
                                                                                    A S SI G N O R does     d o e s hereby
                                                                                                                     h er e b y sell,
                                                                                                                                  s ell, assign,
                                                                                                                                         a s si g n, transfer
                                                                                                                                                       tr a n sf er and
                                                                                                                                                                     and
    s et over
    set   o v er unto
                  u nt o ASSIGNEE,
                            A S SI G N E E, its   its legal
                                                        l e g al representatives,
                                                                  r e pr e s e nt ati v e s. successors,
                                                                                              s u c c e s s or s, and
                                                                                                                   a n d assigns,
                                                                                                                           a s si g n s, its
                                                                                                                                         its entire
                                                                                                                                               e ntir e right,
                                                                                                                                                          ri g ht, title
                                                                                                                                                                    titl e
    a n d interest
    and    i nt er e st in
                        i n and     t o the
                             a n d to   t h e PATENT,
                                               P A T E N T, subject
                                                                  s u bj e ct to
                                                                               t o the
                                                                                   t h e license
                                                                                          li c e n s e granted
                                                                                                       gr a nt e d tot o ASSIGNOR
                                                                                                                          A S SI G N O R pursuant
                                                                                                                                                p ur s u a nt tot o that
                                                                                                                                                                    t h at
    c ert ai n Assignment.
    certain       A s si g n m e nt and   a n d Non-Exclusive
                                                    N o n- E x cl u si v e LicenseLi c e n s e Agreement
                                                                                                   A gr e e m e nt betweenb et w e e n ASSIGNOR
                                                                                                                                            A S SI G N O R and      and
    A S SI G N E E, dated
    ASSIGNEE,             d at e d as   of even
                                    as of    e v e n date
                                                      d at e herewith.
                                                               h er e v vit h.

    I N WITNESS
    IN     WI T N E S S WHEREOF,
                             W H E R E O F, the  t h e parties
                                                       p arti e s hereto
                                                                    h er et o have
                                                                              h a v e caused
                                                                                      c a u s e d this
                                                                                                  t hi s ASSIGNMENT
                                                                                                         A S SI G N M E N T to
                                                                                                                            t o be
                                                                                                                                b e duly
                                                                                                                                    d ul y
    e x e c ut e d and
    executed       a n d delivered
                         d eli v er e d as  of June
                                        a s of J u n e 30,
                                                       3 0, 2008.
                                                             2 0 0 8.


    C a m e gi e Institution
    Carnegie     I n stit uti o n of
                                  of Washington
                                     W a s hi n gt o n                                      Di a m o n d Innovations,
                                                                                            Diamond      l n n o v ati o n s, Inc.
                                                                                                                              I n c.



- ~: ~ ~- ,/ e ; ; ~ -, ~ ~
    Si g n at
    Sign   a ur e
              ure                                                                               gnature
G    ,..,-'."-e7
            9/ < 2z/:::.·. c:,.,,j,
                   f<c›...----      _ L) L. < 2 sx/t...
                                 ..-c)z_e       " 7'! < _                                                           A      b. FRAM
  Pri nt e d Name
  Printed      Na me
V/ ~-.z £ e..77-74%-
                C 7 ~' 2' .11.   /: J.;::: ?.r ?-f/.'-'. 1:/ ? 1:: ?,::{;; c:,. ~
                             .S -47
- Title
  Titl e . c .                "'
           ,, r,,., _, o rl'/'./ A/ V c £




    i :01459
                                                                                    5

                                                                                                                                                               EExhibit
                                                                                                                                                                 x hi bit 1U
                                                                                                                                                           PPage
                                                                                                                                                             a g e 33 of
                                                                                                                                                                       of 112
                                                                                                                                                                            2
            Case 1:20-cv-00189-JSR Document 41-5 Filed 04/20/20 Page 5 of 13




                  I N THE
                  IN  T H E UNITED
                            U NI T E D STATES
                                       S T A T E S PATENT
                                                   P A T E N T AND
                                                               A N D TRADEMARK
                                                                     T R A D E M A R K OFFICE
                                                                                       O F FI C E



 A p pli c ati o n of
 Application       of Wei
                      W ei LI
                           LI                                                         C o nfi n n ati o n No.
                                                                                      Confirmation             1281
                                                                                                          N o. 1281

 S eri al No.:
 Serial   N o.:                 1 2/ 3 6 2, 5 2 9
                                12/362,529                                            Art Unit:
                                                                                      Art U nit:
 Fil e d:
 Filed:                         J a n u ar y 30,
                                January      3 0, 2009
                                                  2009                                E x a mi n er:
                                                                                      Examiner:
 F or:
 For:                           M E T H O D OF
                                METHOD       O F MAKING
                                                 M A KI N G ENHANCED
                                                            E N H A N C E D CVD   Att y. Docket
                                                                            C V D Atty.  D o c k et No:
                                                                                                    N o:         0 5 6 1 0 0- 5 0 7 8- U S
                                                                                                                 056100-5078-US
                                DI A M O N D
                                DIAMOND




             RRESPONSE
               E S P O N S E TO
                             T O NOTICE
                                 N O TI C E OF
                                            O F MISSING
                                                MI S SI N G PARTS
                                                            P A R T S OF
                                                                      O F REISSUE
                                                                          R EI S S U E APPLICATION
                                                                                       A P P LI C A TI O N

U. S. Patent
U.S.     P at e nt and
                     a n d Trademark
                            Tr a d e m ar k Office
                                             Offi c e
R a n d ol p h Building
Randolph          B uil di n g
4 0 1 Dulany
401    D ul a n y Street
                      Str e et
Al e x a n dri a, Virginia
Alexandria,                         2 2 3 1 4-— MAIL
                     Vir gi ni a 22314                  S T O P MISSING
                                                 M AI L STOP    MI S SI N G PARTS
                                                                            P A R TS

Sir:
Sir:

                IInn response
                     r es p o ns e to
                                   t o the   N oti c e to
                                       t h e Notice    t o File  Missi n g Parts
                                                           Fil e Missing   P arts of
                                                                                  of Reissue
                                                                                     R eiss u e Application
                                                                                                A p pli c ati o n mailed
                                                                                                                  m ail e d on
                                                                                                                            on
F e br u ar y 24,
February      2 4, 2009,
                   2 0 0 9, attached
                            att a c h e d is
                                          is the
                                             t h e reissue    s p e cifi c ati o n in
                                                   r eiss u e specification        i n double-column
                                                                                       d o u bl e- c ol u m n format     as required
                                                                                                              f o n n at as r e q uir e d by
                                                                                                                                          by
3 7 CFR
37  C F R 1.173(a)(1).
          1. l 7 3( a)(l ).
                  f e e of
                A fcc
                A       of $$130.00     is due
                             1 3 0. 0 0 is d u e for
                                                 f or the
                                                      t h e submission
                                                            s u b missi o n of t his Response.
                                                                            of this  R es p o ns e. Please
                                                                                                    Pl e as e charge
                                                                                                              c h ar g e the
                                                                                                                         t h e required
                                                                                                                               r e q uir e d
f e e to
fee       M o r g a n, Lewis
      t o Morgan,      L e wis & B o c ki us LLP
                               & Bockius     L L P Deposit
                                                   D e p osit Account      N o. 50-0310.
                                                              A c c o u nt No.  5 0- 0 3 1 0.




                                                                                     v, I
D at e:
Date:                      March    3, 2009
                           M ar c h 3, 2009                         R es p e ctf ull y submitted,
                                                                    Respectfully       s u b mitt e d,


                                                                    Q)    - <..___
                                                                    P a ul N.
                                                                    Paul   N. Kokulis
                                                                              K o k ulis            R e g .. No.
                                                                                                    Reg..    N o. 16,773
                                                                                                                  1 6, 7 7 3

                 L E WI S &
M O R G A N, LEWIS
MORGAN,                          B O C KI U S LLLP
                             & BOOMS            L_ P
1 1 1 1 Pennsylvania
1111     P e n ns yl v a ni a Avenue,
                               A v e n u e, N.W.
                                            N. W.
W as hi n gt o n, D.C.
Washington,          D. C. 20004
                              20004
( 2 0 2) 739-3000
(202)    7 3 9- 3 0 0 0




O Bl/ 6 2 6 4 4 6 9 2. 1
DB1/62644692.1

                                                                                                                                   E x hi bit U
                                                                                                                                   Exhibit      U
                                                                                                                               P a g e 44 of
                                                                                                                               Page        of 112
                                                                                                                                                2
    Case 1:20-cv-00189-JSR Document 41-5 Filed 04/20/20 Page 6 of 13


                                                                                                       11111111101[1111111,111,111)0111111111
                                                                                                       III 1 ~ 1 1 1 1 1 1 1 0 1 1 1 1 0 1 111 I DI 11111111 I m 0 1 1 1 1 1 1 1 1 1 1 1 1
                                                                                                                                            U S00 G811610 H2

(12 >
(12)     U nit e d States
         United    St at e s Patent
                             P at e nt                                                                                P at e nt No.:
                                                                                                               ( 1 0) l'atent
                                                                                                               (10)              N o.:       U S 6,811,610
                                                                                                                                             US  6, 8 1 1, 6 1 0 B2
                                                                                                                                                                  B2
         1 4"'r us h o ur et
         Frushour         ct at
                             ul.                                                                                      D ut e of
                                                                                                               ( 4 5) Date
                                                                                                               (45)            of Patent:
                                                                                                                                  P at e nt:        N o v. 2,
                                                                                                                                                    Nov.    2, 2004
                                                                                                                                                                2004


       M F. T H O D OF
( 5 4) METHOD
(54)                      M A KI N G ENHANCED
                    0 1'' MAKING     E N H A N C E D CVD
                                                     CVD                                                           4, 0 7 3, 3 8 0
                                                                                                                   4,073,380         A
                                                                                                                                     A                 Str o n g et
                                                                                                                                           2/ 1 9 7 8 Strong
                                                                                                                                           2/1978                         aL
                                                                                                                                                                      ct aL
       Ul A M O N U
       DIAMOND                                                                                                     4, 1 2 4, 6 9 0
                                                                                                                   4,124,690         A
                                                                                                                                     A    11/1978      Str o n g ct
                                                                                                                                          Jl/ 1 9 7 8 Strong              al.
                                                                                                                                                                      et al.
                                                                                                                   5, 0 1 1, 5 0 9
                                                                                                                   5,011,507         A
                                                                                                                                     A                 Fr u s h o ur
                                                                                                                                           4/1991 Frushour
        l o\· c nt ori.: Robert
( 7 5) Inventors:
(75)                     R o b ert H.H. l"rushour,
                                         Fr us h o ur, Ann
                                                         A mi Arbor,     Ml
                                                               Ar b or, MI                                         5, 2(' 4, 2 8.J
                                                                                                                   5,264,283         A •' 11/1993
                                                                                                                                     A                 Wal d!: 1 1 $ 1.r O m et
                                                                                                                                          1 1/ 1 9 9 3 Waltleastrons                •I .••••.• 428/408
                                                                                                                                                                                 el al.        4 2 8/ 4 0 8
                         ( U S); Wei
                         (US);    W ei 1,1,  A n n Arbor,
                                        I.I, Ann    At b or, MI
                                                              Ml (US)
                                                                    ( U S)                                         5, 6 7 2, 3 9 5
                                                                                                                   5,672,395         A
                                                                                                                                     A     9/1997      A nt h o n y et
                                                                                                                                           9/ 1 9 9 7 Anthony            Cl al.
                                                                                                                                                                              al.
                                                                                                                   6, 6 9 2, 7 1 4
                                                                                                                   6,692,714         B2
                                                                                                                                     132               Va garali ct
                                                                                                                                           2/ 2 0 0 4 Vagarali
                                                                                                                                           2/2004                            al.
                                                                                                                                                                        Cl al.

                          Di a m o n d Innovations,
       A <;. <;i g n e e: Diamond
( 7 3) Assignee:                           l n n 1 1 v utl o n 5, Inc.,
                                                                   I n c.,                                                                 P/ u' E N T D O C U M E N T S
                                                                                                                             F O Rl.il G N PAII144'1'1)0CUMEN(S

  .
(73)                                                                                                                         FOREIGN
                          W ort hi n gi o n, 011
                          Worthington,          0 1 1 (US)
                                                        ( U S)
                                                                                                          EP
                                                                                                          EP                      0 4480
                                                                                                                                  0     8 0 895
                                                                                                                                             895                4/ 1 9! 1 2
                                                                                                                                                               4/1992
( ) Notice:
    N oti c e:                  S u bjc 1. 1 to
                                Subject            a n y disclaimer,
                                              t o any    dis cl ai m er, the t h e term
                                                                                   t er m ofoft this
                                                                                                hi ~      cl'
                                                                                                          EP                      0 616
                                                                                                                                  0   6 1 6 954
                                                                                                                                             954                8/ 1 9 9 4
(•)
                                p at e nt isLil extended
                                                 e X\ c m.l c: d or     a dj ust e d under
                                                                   or adjusted         u n d er 35
                                                                                                 3:i      HP
                                                                                                          EP                      0 671
                                                                                                                                  0   6 7 1 482
                                                                                                                                             482               89//1
                                                                                                                                                               9   1 99
                                                                                                                                                                     9 9 54
                                                                                                                                                                     995
                                patent
                                U. S. C. 154(b)
                                U.S.C.        1 5 4( b) byh y 393 9 days.
                                                                     d a ys.                              us
                                                                                                          135               2 0 0 1/ 0 0 3 1 2 3 7
                                                                                                                            2001/0031237                      1 0/ 2 0 0 1
                                                                                                                                                              10/2001
                                                                                                          WO
                                                                                                          Wo               W O 04/077871
                                                                                                                           WO     0 4/ 0 2 2 8 2 1              3/ 2 0 0 4
                                                                                                                                                               3/2004

( 2 1) Appl.
(21)   A p pl. No.:  1 0/ 1 6 1, 2 6 6
               N o.: 10/161,266                                                                                                       O'J' H £ R PUBLICATIONS
                                                                                                                                      OTHER      P U B LI C A TI O N S
( 2 2)
(22)       Fil e d:
           Filed:               J u n. 3,
                                Jun.   3, 2002
                                          2002                                                            /\. V. Kbomicb
                                                                                                          A.V.     K b o mi c h et  cl al,    Eff e ct of
                                                                                                                                         al, Effect       of lligh
                                                                                                                                                              lli g h Temperature
                                                                                                                                                                       Te m per at ure Annealing
                                                                                                                                                                                              A m 1 e ali 1 1 g
                                                                                                          o n Optical
                                                                                                          on    O pli c al anda n d Thermal             Pr o p erti es of
                                                                                                                                      1 1 1 e m 1 a/ Properties           of CVI)        Di a m o n d, e
                                                                                                                                                                               C V D Diamond,
( 6 5)
(65)                            Pri or Publication
                                Prior  P u bli c ati o n Data
                                                         D at u                                           2 0() 1 Elsevier
                                                                                                          2001                     S ci e n c e R.V.
                                                                                                                    Els e vi er Science           B. V. pp.p p. 546-551.
                                                                                                                                                                  5 4 6- 5 5 1.
           U S 2003/0230232
           US  2 0 0 3/ 0 2.'i 0 2 3 2 Al
                                       Al Dec.   1 8, 2003
                                          l >ec. 18,  2003                                                A b o ut CVD
                                                                                                          About       C V D Diamond:
                                                                                                                                Di a m o n d: Manufacture—Afford
                                                                                                                                                   MII D ufat.:l ur o- AJf or d Industrial
                                                                                                                                                                                      l a d ustri al Dia-Di a-
                                                                                                          m o n d, PI
                                                                                                          mond,       Pl Diamond
                                                                                                                           Di a m o n d Inc.,
                                                                                                                                            I n c., Website
                                                                                                                                                     W e bsit e printout
                                                                                                                                                                    pri nt o ut of
                                                                                                                                                                                 of Apr.
                                                                                                                                                                                      /\ pr. 30,3 0, 2002.
                                                                                                                                                                                                       2 0 0 2.
( Sl) tnt.
(51)   I nt. CI.7
              CJ. 7 .......................... ·-···················  C 2 3 C 16/27
                                                                      C23C       1 6/ 2 7                 C V O Diamond—a
                                                                                                          CVD       Di a m o n d- a new    n e w Technology
                                                                                                                                                    T e c h n ol o g y for
                                                                                                                                                                        f or the
                                                                                                                                                                              t h e Future.
                                                                                                                                                                                    F ut ur e. PaulP a ul W.W.
( 5 2) U.S.
(52)   U. S. Cl.                         1 1 7/ 8 8; 427/249.'7;
               Cl .................... 117/88;         4 2 7/ 2 4 9. 7; 427/249.8;
                                                                         4 2 7/ 2 4 9. 8;                 Ma y, School
                                                                                                          May,      S c h o ol ofof Chemistry,
                                                                                                                                     C h e mistr y, University
                                                                                                                                                          U ni v ersit y ofof Briston,
                                                                                                                                                                                Brist o n, download
                                                                                                                                                                                               d o w nl o a d
                            4 2 7/ 3 7 0; 427/372.2;
                           427/370;        4 2 7/ 3 7 2. 2; 427/444;
                                                              4 2 7/ 4 4 4; 427/902
                                                                             4 2 7/ 9 0 2                 fr o m CVD
                                                                                                          from                 Di a m o n d Review—Endeavour
                                                                                                                    C VI) Diamond               llt: vi e w- E n d e o v o ur Magazine,
                                                                                                                                                                                    M a g al'.i n 1:, Apr.
                                                                                                                                                                                                         A pr.
(58)   1• 1el d of
( 5 8) Meld     of Search
                    S e a n: h ........................... 427/249.7,
                                                              4 2 7/ 2 4 9. 7, 249.8,
                                                                                2 4 9. S,                 2 9, 2002.
                                                                                                          79,    2 0 0 2.
                                    4 2 7/ 3 7 0, 372.2,
                                    427/370,       3 7 2. 2, 444,
                                                               4 4 4, 902;
                                                                       9 0 2; 117/88
                                                                               1 1 7/ 8 8                 • cited   b y examiner
                                                                                                            cit e d by  e x a mi n er
( 5 6)
(56)                                R ef er e n c es Cited
                                    References       Cit e d                                                          f: X a mi n er-Timothy
                                                                                                          Pri m ar y Examiner-
                                                                                                          Primary                     Ti m ot h y Meeks
                                                                                                                                                  Mee kll
                                                                                                          ( 7 4),Attorney,
                                                                                                          (74),              A g e m, or
                                                                                                                 A n o m e ~ Agent,    or Firm—Pepper        ll a mill o o LLP
                                                                                                                                           Fir m- P e p p er llamillon     LLP
                           U. S. PATENT
                           U.S.  P A T E N T DOCUMENTS
                                             D O C U ME NTS
                                                                                                          ( 5 7)
                                                                                                          (57)                                   A B S T R A <- " T
                                                                                                                                                 ABSTRACT
         3,(J 8 3, 0 8 0
         3,083,080         A
                           A          3/ 1 9 6 3
                                     3/1903          1:l u v c: n k ei k
                                                     liovenkork
         3, 1 3 4, 7 3 8
         3.134,738         A
                           A          5/ 1 9 6 4
                                      5/1964          C:a n n Q n
                                                     Cannon                                               Si n gl e crystal
                                                                                                          Single      cr y st al CVI)
                                                                                                                                   C V D diamond
                                                                                                                                             di a m o n d is i s heated
                                                                                                                                                                   h e at e d tot o temperatures
                                                                                                                                                                                    u: m p cr at ur es of  of
         3, 1 4 1, 7 4 8
         3,141,748         A
                           A          7/l! J M
                                     7/1964           !) el.Lai
                                                     Dr         Ai
                                                                                                           1 5 0 0° C.
                                                                                                          1500°      C. to    2 9 0 0° C.
                                                                                                                          t o 2900°       C. under
                                                                                                                                               u ull er au pressure          t h at prevents
                                                                                                                                                            p n:lilil U ~ that      p n: v c nls signifi-
                                                                                                                                                                                                  : d g uili•
         3, 2 9 7, 4 0 7
         3,297.407         A
                           A          1/ 1 9 6 7
                                      1/1967          W e ntr of, Jr.
                                                      Wen001,
         3, 4 2 3, 1 7 7   A           l/ 1! 1 6 9
                                      1/1969          B o v e n k cr k
                                                     Bovenketk
                                                                                                          c a nt graphitization.
                                                                                                          cant     gr a p hiti 1. ati o n. The
                                                                                                                                             T h e result
                                                                                                                                                      r es ult is is aa CVD C V D diamond
                                                                                                                                                                                       di a m o o d with
                                                                                                                                                                                                       wit h
         3.413,177         A
         3, 6 7 4, 5 8 0
         3,674,580         I\
                           A          7 1 1972
                                     7/1    972       Str o m b er g et
                                                     Stromberg            ct al.
                                                                              ul.                         i m pr o v e d optical
                                                                                                          improved         o pti c al properties.
                                                                                                                                        pr o p crti c:s.
         3, 7 4 5, 6 2 3
         3.745,623         A
                           A          7/ 1 9 1 3
                                      7/1973          Wc n 1. 1 Qf, is.
                                                     Weattuf,          Jr. et
                                                                            et al.
                                                                                 al.
         3, 9l 3, 2 1 k)
         3,913,280         A
                           A        1 0/ 1 9 7 5
                                    10/1975           H all
                                                     Hell                                                                            7 Cluhus,
                                                                                                                                     7 Cl ulr us, 11 Drawing
                                                                                                                                                     Dr u wi n R Sheet
                                                                                                                                                                 S h ~t




                                                                                                                                                                                                     E x hi bit U
                                                                                                                                                                                                     Exhibit     U
                                                                                                                                                                                                 P a g e 55 of
                                                                                                                                                                                                 Page       of 112
                                                                                                                                                                                                                 2
  Case 1:20-cv-00189-JSR Document 41-5 Filed 04/20/20 Page 7 of 13




U.S.  P at e nt
U. S. Patent                               2004
                                        2, 2004
                                 N o v. 2,
                                 Nov.              U S 6,811,610
                                                   US                  B2
                                                       6, 8 1 1, 6 1 0 B2




                                                                      E x hi bit U
                                                                      Exhibit      U
                                                                    a g e 66 of
                                                                  PPage            2
                                                                              of 112
        Case 1:20-cv-00189-JSR Document 41-5 Filed 04/20/20 Page 8 of 13




                                                                                                                uUSs 6,811,610
                                                                                                                     6, 8 1 1, 6 1 0 132
                                                                                                                                     132
                                                               1
                                                               1                                                                                                                                               22
                        ot· MAKING
             M Klli O D OF
             METHOD         M A K J N G ENHANCED
                                        t: N H A N C E D CVD
                                                         CV D                                                                                       T hi: greatest
                                                                                                                                                    The       gr e at est improvements
                                                                                                                                                                                i n 1 pr o\' 1,a m: u 1:; will   will be   b e noted
                                                                                                                                                                                                                                  u ot w for    C ur single
                                                                                                                                                                                                                                                       si n gl e crystal
                                                                                                                                                                                                                                                                      cr y:;t al
                                                      DI A M O N D
                                                      DIAMOND                                                                                  C V D diamond
                                                                                                                                               CVD          di o m o ml that     t h at is i s void
                                                                                                                                                                                                v oi d of   of defects,
                                                                                                                                                                                                                  d d c ct s, such     s u c h as  as surface
                                                                                                                                                                                                                                                         s urf a c e pits, pi L o;,
                                                                                                                                               mi cr os c o pi c inclusions,
                                                                                                                                               microscopic                 i n cl usi o ns, and      a n d thatt h 3t is   i s at
                                                                                                                                                                                                                                at least           p 4rti oll y trans-
                                                                                                                                                                                                                                       l e ast partially                tr n ns-
                                                                                                                                               l u c e nt, Such
                                                                                                                                               lucent.         S u c b CV()C V D materialm a 1 cri al may    ma y bbee so       s o improved
                                                                                                                                                                                                                                       i m pr o v e d as      as to  t o even
                                                                                                                                                                                                                                                                          e ve n
                                                B A C: K Ci R O U N D
                                                HACKGROUND                                                                               ss he        p olis h e d and
                                                                                                                                               h e txdistual              a n d faceted
                                                                                                                                                                                    r at- et e d to        pr o d u c e aa gem
                                                                                                                                                                                                     1 0 produce                    g e m quality
                                                                                                                                                                                                                                               q u alit y diamonddi a m o n d
        T hi. ~ invention
       This          i n v e nti o n relatesr el at es to    t o aa method m et h o d of      of improving
                                                                                                     i m pr o vi n g the       t he            1 0 be
                                                                                                                                               to    b e used
                                                                                                                                                           u.'\ C d in i n jewelry.
                                                                                                                                                                             j e w elr y.
   o pti c al, electrical.
 optical.             el e ctri c al, thermal,
                                             t h er m al, and      a n d mechanical
                                                                              m e c h a ni c al properties
                                                                                                        pr o p erti es of        of
  c h e mi Clll vapor
 chemical               v a p or deposition
                                     d e p ositi o n (CVD)    ( C: V D) diamond.di a m o n d. CVD    C V D diamonddi a m o n d                                B RI E F DESCRIPTION
                                                                                                                                                             BRIEF             DI: S C RJ P TI O N OF*111E          O F ' 1 1 1 E DRAWING  D R A WI N G
   c a n be
 can        b e classified
                   cl assifi e d as            eit h er single
                                        a s either            si n gl e crystal
                                                                              cr yst al or    or polycrystalline.
                                                                                                    p ol y cr yst alli n e.                         T h e various
                                                                                                                                                    The        v ari o us features,                   a d v a nt a g es and
                                                                                                                                                                                 f e at ur es, advantages                         a n d otherot h er uses  us es of    of the l he
   Eit h er type
   Either         l y p e canc a n be b e manufactured
                                             m a n uf a ct ur e d to                 pr o d u c e materials
                                                                               t o produce             m at eri als that     t b at 10  10
                                                                                                                                               pr es e nt invention
                                                                                                                                               present         i n v e nti o n will  will be  b e come
                                                                                                                                                                                                     c o m e more m or e apparent
                                                                                                                                                                                                                                a p p ar e nt by    b y referring
                                                                                                                                                                                                                                                           r cf orri n g to      to
   r a n g e from
  range          fr o m opaque
                             o p a q u e to         f ull y transparent.
                                              1 0 fully           tr a ns p ar e nt. 'typical T y pi c al impurities
                                                                                                               i m p uriti es                  t b e following
                                                                                                                                               the     f oll o wi n g detailedd et ail e d description
                                                                                                                                                                                                 de. <; Cri pti o n and      a n d drawing
                                                                                                                                                                                                                                       dr a wi n g in      i n which:
                                                                                                                                                                                                                                                                  w hi c h:
   wit hi n CVI)
 within           C Vll diamonddi.i m o n d are     ar c graphite
                                                            gr a p hit e and      a n d hydrogen,
                                                                                            h y dr o g e n, although
                                                                                                                  alt h o u g h
  1race amounts
  trace        a m o u nts of       of other
                                          ot h er materials
                                                        m at eri als may        m a y be          pr es e nt, such
                                                                                           b e present,             s u c h as   as                 FI G. 1l is
                                                                                                                                                    FIG.            i s aa cross
                                                                                                                                                                             cr oss sectional
                                                                                                                                                                                          s e cti o n al vi        e w of
                                                                                                                                                                                                                view         of the t h e inner
                                                                                                                                                                                                                                             i n n er portion
                                                                                                                                                                                                                                                         p orti o n of     of aa
   nitr o g e n. In
   nitrogen.              I n addition
                                 a d diti o n to              i m p uriti es, there
                                                      t o impurities,                     t h er e arc ar c structural
                                                                                                                s u u cr ur al                 high       pr e ~ ur e cell
                                                                                                                                               hi g h pressure               c ell us   usede d to t o treat        c v n diamond
                                                                                                                                                                                                         tr e at (.VI)             di a m o n d according
                                                                                                                                                                                                                                                        a c c or di n g to      to
  d ef e ct. ~ which
 defects            w hi c h occuro c c ur thatt h at further
                                                         f u n b cr degrade
                                                                          d e gr a d e the   t h e material
                                                                                                    m at eri al and    a n d itsits is         l b c present
                                                                                                                                         i s the       pr es e nt invention.
                                                                                                                                                                        i n v e nti o n.
   p m p crti c. ~ as
  properties              as compared
                               c o m p ar e d to      10 a       d ef e ct free
                                                            11 defect           fr e e natural
                                                                                          n at ur al diamond.
                                                                                                         di a m o n d. As      As
                                                                                                                                                                                D E T AI L E D DESCRIPTION
                                                                                                                                                                                DETAILED                     DI: S C RI P' n O N
      rts ult, CVD
  aa result,          C V D diamonddi a m o n d is      i s often
                                                             oft e n opaque o p a q u e or         v er y dark
                                                                                             or very         d ar k
        M ost industrial
        Most          i n d ustri al applications
                                             a p pli c ~ti o ns for         f or diamond
                                                                                     di a m o n d requirer e q uir e high   hi g h                  The        pr es e nt invention
                                                                                                                                                    T h e present                i n v e nti o n is     i s aa process
                                                                                                                                                                                                                   pr o c ess to        t o heat
                                                                                                                                                                                                                                               h e at treattr e at single
                                                                                                                                                                                                                                                                       si n gl e
 q u alit y crystals
quality              cr yst als or      or films.
                                                til ms. Common  C o m m o n applications a p pli c ati o ns include  i n cl u d e              cr yst al CVI)
                                                                                                                                               crystal        C V D diamond
                                                                                                                                                                          di a m o n d at      at high
                                                                                                                                                                                                    hi g h temperature
                                                                                                                                                                                                               t e m p er at ur e and       a n d high
                                                                                                                                                                                                                                                     hi g b pressure.
                                                                                                                                                                                                                                                                 pr es. ~ ur e.
   l e ns es that
  lenses          t h at require
                            r e q uir e high hi g h optical
                                                         o pti c al transmission
                                                                           tr a ns missi o n of         or light,
                                                                                                              li g ht, heat h e al :20m It     ll isis not
                                                                                                                                                         n ot certain
                                                                                                                                                                  c ert ai n what w h at happens
                                                                                                                                                                                              h a p p e ns to     t o thet h e CVI)
                                                                                                                                                                                                                                 C V D materialm at eri al when     w h e n itit
  si n k s that
sinks          t h at require
                         r e q uir e veryv er y highhi g h heat h e at conductivity,
                                                                           c o n d u cti vit y, and     a n d electrical
                                                                                                                cle <. 1ric nl                 is  s u bj e ct e d to
                                                                                                                                               i ssubjected              t o such
                                                                                                                                                                              s u c h conditions.
                                                                                                                                                                                         c o n diti o ns. Possibly,Pr n;si bl y, internal i nt er n al atomsat o ms shift s hift
   i ns ul at ors. Prior
 insulators.                Pri or workw or k to           i m pr o v e these
                                                     1 0 improve                 t h es e materials
                                                                                               m at eri als by     b y high hi g h             p ositi o n to
                                                                                                                                               position                 r n or c correctly
                                                                                                                                                                  1 0 inure          c orr et 1l y align  uli g n themselves
                                                                                                                                                                                                                       t h e ms el v es to        t u the
                                                                                                                                                                                                                                                        t h e diamond
                                                                                                                                                                                                                                                                 di a m o n d
  t e m p er ar ur e treatment
                             tr e at m e nt has    h as shown
                                                           s h o w n that    t h at heating
                                                                                      h e ati n g above
                                                                                                      a b o v e 850°                           Cl)'llt nlli n c structure
                                                                                                                                                                        str u ct ur e or      or perhaps
                                                                                                                                                                                                      p er h a ps the      t h e bonding
                                                                                                                                                                                                                                      b o o di n mechanism m e c h a nis m
  temperature
  si g nifi c a ntl y degrades
significantly                   d e gr a d es 1the       he sample.
                                                                 s a m pl e. In       I n fact,
                                                                                             f a ct, temperatures
                                                                                                                    8 5 <f C.
                                                                                                         t e m p er at ur es
                                                                                                                                 C.           crystalline
                                                                                                                                               s hifts such
                                                                                                                                              shifts         s u c h thatt h at SP2 S P 2 typet y p e bondsb o n ds become  b e c o m e SP         3
                                                                                                                                                                                                                                               S P type    1 y pc bbonds  o n ds
  al xi v c 1600°
 above            1 6 0 0° C.  C. have           t ot all y destroyed
                                      h a v e totally             d estr o y e d sample  s a m pl e integrity
                                                                                                         i nt e grit y due   d u e 25          c a usi n g carbon
                                                                                                                                        2 S causing               c ar b o n atoms at o ms to      t o change
                                                                                                                                                                                                          c h a n g e from   fr o m impurity
                                                                                                                                                                                                                                           i m p urit y status   st at us to    to
         f o n n ali u n of
 1to0 formation                 of cracks
                                      crac k. ~ thoughtt h o u g ht to     t o be b e tthe  h e result
                                                                                                  r es ult of  of lossl os.. ~ ofof            h c c o mi n g part
                                                                                                                                               becoming               p art of  of the t h e diamond
                                                                                                                                                                                              di a m n n cl crystal 1.' T yi-lal lattice.
                                                                                                                                                                                                                                       l a ui c e.
 b o n d e d hydrogen
bonded               h y dr o g e n or    or conversion
                                                 c o n\' cr ~i o n of        of the t h e diamond
                                                                                            di a m o n d carbonc ar h o n to      to                W h at e v er the
                                                                                                                                                    Whatever               t h e mechanism,
                                                                                                                                                                                   m e c h a nis m, itit hhas          as beenb e e n foundf o u n d thatt h at treating
                                                                                                                                                                                                                                                                    tr e ati n g
 gr a p hit e.
graphite.                                                                                                                                      C V D diamond
                                                                                                                                              CVI)           di a m o n d at        at hi   high         p! C S $ Ure and
                                                                                                                                                                                               g h pressure                     a n d high  hi g h temperature
                                                                                                                                                                                                                                                         t e m p er at ur e
        N ar ur al or
        Natural            or synthetic
                                  s y nt h eti c diamond,
                                                        di a m o n d, on        o n tthe   h e other
                                                                                                  ot h er hhand, a n d, can  <. 1 1 n          (II Pffl) causes
                                                                                                                                              (IIP111)           c a u s e s the t h e optical
                                                                                                                                                                                         o pti c al properties
                                                                                                                                                                                                         pr o p erti es to             c h a n g e so
                                                                                                                                                                                                                                 1 0 change             s o much
                                                                                                                                                                                                                                                               m u c h that t h al
 wit hst a n d treatment
withstand                t n: at m c nt to    t o very
                                                   v er y high hi g h temperatures.
                                                                           t e m p er at ur e. ~. In     I n ffact,           h as an
                                                                                                                 a ct. itit has                o p a q u e material
                                                                                                                                       •'.\ O opaque            m at eri al become  b e c o m e clear. cl e ar. 'This             s a m e mmechanism
                                                                                                                                                                                                                         T his same               < X: ha ni. ~ m also     al'i O
 b e e n shown
 been         s h o w n that  t h at annealing
                                       a n n e ali n g of    of synthetic
                                                                    s y nt h eti c and    a n d natural
                                                                                                   n at ur al typei y p c 1I or  or            i m pr o v es the
                                                                                                                                               improves              t h e thermal
                                                                                                                                                                             t h er m al conductivity
                                                                                                                                                                                                c o n d u cti vit y and       a n d the  t h e electrical
                                                                                                                                                                                                                                                  cl e ctr k; aJ l'resis-   Cllis•
  t y p e 11
 type         II diamonds
                    di u m o mls in       i n the
                                                t h e range
                                                         r a n g e of   of 1900°1 9 0 0° C.    C. 1to0 2600°
                                                                                                           2 6 0 0° C.    C, at   ut           u m c c for
                                                                                                                                               tance        f or tthe b e CVD
                                                                                                                                                                            C V D diamond.
                                                                                                                                                                                         di a m o n d. This     T his is         v er y uunexpected
                                                                                                                                                                                                                            i s very            n e x p e ct e d since   si n c e
  pr ess ur es in
 pressures               i n the
                              t h e range
                                       r a n g e of or 50  5 0 to   t o 808 0 kkbarsb ars causes
                                                                                               c a us es the  l h e visible
                                                                                                                      visi bl e                pri or work
                                                                                                                                               prior       w or k has            s h o w n just
                                                                                                                                                                        h as shown               j ust the l h e opposite
                                                                                                                                                                                                                   o p p osit e occurs    o c c urs when  w h e n CVD    CVD
c ol or of
color           of the  t h e diamond
                                 di a m o n d to      t o change.
                                                              c h a n g e. In      I n thet h e case
                                                                                                   c as e of  of natural
                                                                                                                     n at ur al                di a m o n d is
                                                                                                                                               diamond               is annealed
                                                                                                                                                                           a n n e al w in       i n aa vvacuum  a c u u m to                1 6 0 0° C.
                                                                                                                                                                                                                                     1 0 1600°               C. (A.   ( A. V.   V.
 di a m o n d type
diamond                1 y pc I,  I, the      c ol or changes
                                      1 he color           c h a n g e. ~ from  fr(l m brownb m w n to          y ell o w or
                                                                                                          l o yellow             or     3
                                                                                                                                        35 5   K h o mi c h et
                                                                                                                                               Khomich                et al., al., I)iam.Di a m. Hetet.   Rt:l at. Mater.   M at er. 10                 ( 2 0 0 1), ppp.
                                                                                                                                                                                                                                                J O (2001),                    p.
  y ell o w- gr e e n. For
 yellow-green.                    f or type
                                          1 y p c 11II natural
                                                         n at ur al diamond,
                                                                          di a m o n d, the     t h e color
                                                                                                       c ol or changes
                                                                                                                   c h a n g es                5 4 < >- 5 5 1), Heating
                                                                                                                                              546-551),                H e ati n g CVD     C V D diamond di a m o n d in               v a c u u m has
                                                                                                                                                                                                                                i n vacuum                 ha. ~ caused
                                                                                                                                                                                                                                                                     c a us e d
  fr o m brown
 from         br o w n to     t o colorless
                                   wl orl css or,       or, on          r ar e occasions,
                                                                0 1 1 rare        oi.; c asi o os, blue  bl u e or or pink.
                                                                                                                          pi n k,              di a m o n d ttoo darken
                                                                                                                                              diamond                     d ar k e n at    at temperatures
                                                                                                                                                                                                 t e m p er at ur es as          as low l o w as   as 850°
                                                                                                                                                                                                                                                         8 5 0" C.     C. (S.( S.
S y nt h eti c diamond
Synthetic                di a m o n d will   will change
                                                       c h a n g e from   fr o m yellowy ell o w to   t o lighter
                                                                                                            li g ht er yet-  yel•              Mi U'a, K.
                                                                                                                                               Mitre,         K. I. 1. Gleason,
                                                                                                                                                                         Gl e as o n, Diam.   Di a m. Relat.  R cl at. Mater.M at e c. 22 (1993)  ( 1 9 9 3) p.    p. 126).
                                                                                                                                                                                                                                                                         1 2 6).
  l o w.
 krw.                                                                                                                                  '°           T h us, one
                                                                                                                                                   Thus,          o n e would
                                                                                                                                                                           w o ul d expect e x p e ct that t h at whenwl u.: 1 1 diamond
                                                                                                                                                                                                                                    di a m o n d is             h 1:ate d to
                                                                                                                                                                                                                                                          i:; heated            to
       It would
       It    w o ul d be    b e advantageous
                                   a d v a nt a g e o us if        if aa method
                                                                             m et h o d were   w er e devised
                                                                                                          d e vis e d that   t h at            t e m p er at ur es above
                                                                                                                                              temperatures                  a b o v e 850° 8 5 0° C.,  C., at  at prcs..
                                                                                                                                                                                                                     pressures  ~ urcs where w h er e graphite
                                                                                                                                                                                                                                                            gr a p hit e is      is
 w o ul d significantly
would            si g nili c a ntl)' improve i m pr o w the      t h e properties
                                                                         pr o p erti es of      of CVD
                                                                                                     C V D diamond
                                                                                                                 di a m o n d                  t h e stable
                                                                                                                                              the     st a bl e pphase,
                                                                                                                                                                      h as e, significant                  d e gr a d ati o n of
                                                                                                                                                                                   ili g nifi Cll nl degradation                        of tthe h e sample
                                                                                                                                                                                                                                                     s a m pl e would  w o ul d
 aft er itii is
after              is grown.
                         gr o w n. ItIt would w o ul d also    al'I O he          d esir a bl e to
                                                                           b e desirable               t o form
                                                                                                            f or m CVD   CVD                   r es ult. However,
                                                                                                                                              result.         H o w e v er, very     v er y unexpected
                                                                                                                                                                                                u n e x p e ct e d behavior b e h a vi or occurs o c c urs in      i n CVI)
                                                                                                                                                                                                                                                                        CVD
di a m o n d with
diamond                wit h fewerf e w er defects
                                               d ef e ct ~ that  t h at serve
                                                                           s er v e to  t o degrade
                                                                                             d e gr a d e the          i ntri n•
                                                                                                               t h e intrin-                  di n m, m d at
                                                                                                                                              diamond                    hi g h temperaturet
                                                                                                                                                                   at high           t e m p er at ur es where     w h er e the     t h e pr     ess ur e is
                                                                                                                                                                                                                                             pressure                  r n L' W d
                                                                                                                                                                                                                                                                  i s raison
si c properties
sic       pr o p erti e s of                 p crf ct't crystalline
                                  of aa perfect               cr yst alli n e diamond   di a m o n d material
                                                                                                            m at eri al in       i n as       above           at m os p h eri c pr
                                                                                                                                               a b o ve:: atmospheric                          1. ~ ~ urc but
                                                                                                                                                                                            pressure             b ut stillstill rremains e m ai ns within  wit hi n the     t he
or d er to
order          t o cobalt...a:
                     e u ha n,.-.; its  its usage
                                               us a g e in    i n many
                                                                     m a n y applications.
                                                                                    a p pli c ati o ns.
                                                                                                                                      45
                                                                                                                                               gr a p hit e stable
                                                                                                                                              graphite                         r e gi o n. Under
                                                                                                                                                                 st a bl e region.              U n dc.:r certain
                                                                                                                                                                                                               c ert ai n conditions                    or
                                                                                                                                                                                                                                 (..' O n diti o ns of tempera- 1 1: m pcra•
                                                                                                                                               t u n; and
                                                                                                                                              ture      a n d pr      ess ur e, CVD
                                                                                                                                                                  pressure,            C V D diamondlli a m o n d does    d o cs not   n ot degrade;
                                                                                                                                                                                                                                               d e gr a d e; instead i nst e a d
                                                    SU M MARY
                                                    SUMMARY
                                                                                                                                               t h e opposite
                                                                                                                                              the     o p p osit e occurs:o c c urs: tthe           s o m pl e is
                                                                                                                                                                                              h e sample                     tt ar n;f or m c d into
                                                                                                                                                                                                                       i s transformed                   i nt o aa more  m or e
       Ae <." Or di n g to
       According                t o the
                                      t h e present
                                               pr es e nt invention,
                                                                  i n v e nti o n, there   t h er e is i s pr    o vi d e d aa
                                                                                                            provided                          p erf e ct diamond
                                                                                                                                              perfect          di a m o n d crystalline
                                                                                                                                                                                    cr yst alli n e material m at eri al
r n el h o d of
method                 nf improving
                              i m pr o vi n g the        t h e optical
                                                                    o pti c al properties
                                                                                        pr o p erti es of       of CVI)  c v n so     50            FJ G. II shows
                                                                                                                                                    FIG.            s h o w s aa cross  cr oss section
                                                                                                                                                                                                     S Ct 1i o n of     of the t h e inner
                                                                                                                                                                                                                                        i n n er portion
                                                                                                                                                                                                                                                      p orti o n of     of an  an
di a m o n d, which
diamond.                w hi c h includes
                                       i n cl u d es the  t b c steps
                                                                    st e ps of:  of:                                                          ass e m bl y that
                                                                                                                                              assembly              t h at maym a y be    h e employed
                                                                                                                                                                                                 c m pl <l y e d to        t o treat
                                                                                                                                                                                                                                 tr e at CVD C V D diamond di a m o n d I1
       1.    cr e ati n g aa rreaction
       1. creating                    e a cti o n massmas.,; by            pl a ci n g the
                                                                    b y placing              t h e CVI)
                                                                                                     C VI) diamond
                                                                                                                 dia m Cl n d                  a c c or di n g to
                                                                                                                                              according                      t h e present
                                                                                                                                                                      l o..the         pr ei; e nt invention.
                                                                                                                                                                                                         i n v e nti o n. The      'l 1 1c outer
                                                                                                                                                                                                                                              o ut er body  b o dy 2      2 is  is
i n aa pressure
in         pr ess ur e transmitting
                               tr a ns mitti n g medium   mc:lli u m that       t h at completely
                                                                                         c o m pl et el y enclosese n cl os es                c yli n dri c al in
                                                                                                                                              cylindrical              i n shape
                                                                                                                                                                             s h a p e and  a n d is  is designed
                                                                                                                                                                                                            d esi g n e d to      t o fitfit within
                                                                                                                                                                                                                                               wit hi n aa central   c e ntr al
the       dia m v oc.l; and
tl 1c diamond;                  a oJ                                                                                                          c a v h y of
                                                                                                                                              cavity         of an   a n ultrahigh
                                                                                                                                                                            ultr a hi g h pressureprc. <;. ~ urc and    a n d ultrahigh
                                                                                                                                                                                                                                  ultr a hi g h temperature
                                                                                                                                                                                                                                                         t e m p er at ur e
       2. subjecting
       2.   s u bj e cti n g the    t bi: reaction
                                            r c ai:ti u n mass m ass to     t o aa temperature
                                                                                      t c m pt:r at ur c: of   of at at least
                                                                                                                           k a st 55  ~ 5 cell,
                                                                                                                                              c ell, suchs u c h as  as that
                                                                                                                                                                           t h at described
                                                                                                                                                                                      d ~ri b c: d in        i n U.S.
                                                                                                                                                                                                                   U. S. Pat.   P at. Nos. N os. 3,745,623
                                                                                                                                                                                                                                                       3, 7 4 5, 6 2 3 or      or
 1 5 0 0° C.
1500°           C. and,a n d, preferably,
                                  pr ef er a bl y, in     i n thet h e range
                                                                          r a n g e of  of about
                                                                                              a b o ut 1800°
                                                                                                           1 8 0 0" C.   C. to   to           3, 9 1 3, 2 8 0.
                                                                                                                                              3,913,280.
a b o ut 2900°
about           2 9 0 0"' C.         u n d er aa pressure
                              C. under                 pr ess ur e of        of at       l e ast 4.0
                                                                                   at least         ' 1. 0 GPA.
                                                                                                            G P A.                                 T ht' outer
                                                                                                                                                   The         u ul er body  h u d y 22 is              c.· u m p use d of
                                                                                                                                                                                                 i s composed                     of graphite
                                                                                                                                                                                                                                           gr a p hi h: or       llr other
                                                                                                                                                                                                                                                                        ol hi:r
       T h e period
      The        p cri oJ of    of time
                                      ti m e during
                                                 d uri n g which   w hi c h the           s a m pl e i,
                                                                                   t h e sample                s u bj e ct e d
                                                                                                          is subjected                        m at eri al that
                                                                                                                                              material           t h at will
                                                                                                                                                                          will readily
                                                                                                                                                                                    r e a dil y transmit
                                                                                                                                                                                                    tr a ns mit pr           ess ur e and
                                                                                                                                                                                                                        pressure             a n d remain
                                                                                                                                                                                                                                                      r e m ai n stablest a bl e
t o HPHI'
to      H P H T conditions
                        (,,' O n dili o ns is   is from
                                                     fr o m less             t h a n about
                                                                   le.. _., than        a b o ut one o n e minute
                                                                                                               mi n ut e to      lo           a n d non-reactive
                                                                                                                                              and      n o n-r e a cti v e to            t be CVD
                                                                                                                                                                                    t o the      C V D diamonddf a m o n d II at        nt high          t e m p er nt ur e
                                                                                                                                                                                                                                              hi g h temperature
a b o ut 30
about          3 1 1 minutes.
                      mi n ut es. lbe              pr ef err e d time
                                         ' J b e preferred                ti m e iiss between
                                                                                           b et w e e n one o n e to        ti v c 60
                                                                                                                      1 0 live        6 0 and a n d highhi g h pressure.
                                                                                                                                                                    pre. <; S Urc. Other   Ot h er materials
                                                                                                                                                                                                          m at eri als for        f or tthe   h e outer
                                                                                                                                                                                                                                                     o ut er body   b o d y 22
mi n ut es. The
minutes.              T h e actual
                                a ct u al conditions
                                              c o n diti o ns can      c a n be  b e vvaried
                                                                                          ari e d depending
                                                                                                      <.lc pc n di n g on      on             i n cl u d e, but
                                                                                                                                              include,           b u 1 arc
                                                                                                                                                                         ar e notn ot limited
                                                                                                                                                                                          li mit e d to,          ~ alt, MgO,
                                                                                                                                                                                                           t o, salt,         M g O, or     or talc.
                                                                                                                                                                                                                                                   t al c, TheT h e CVI)CVD
t h e grade
the       g ni dt: and  a n d the       sr, ~
                                 t h e size of     of the l b c CVI)C V D sample.s a m pl e.                                                  di a m o n d 11 is
                                                                                                                                              diamond                  is encapsulated
                                                                                                                                                                             e n c a ps ul at e d in        i n the
                                                                                                                                                                                                                  t he outero ut er body b o d y 2.    2. TheT ut: CVI) CVD
                  r e a cti o n mass
       T ot: reaction
      The                            m ass may    m a y be            s u bjc.:ctc <.I to
                                                              b e subjected                   t o any
                                                                                                   a n y number
                                                                                                             n u m b er of      of            s a m pl e 1
                                                                                                                                              sample           1 isis aa stand            al o ni: CVD
                                                                                                                                                                            til a n d alone            C V D diamond di a m o n d or       or aa CVD C V D coating c o ati n g
such           1 1ea 1 me n L,. Thus,
s u c h treatments.                      T h us, if      if the  t h e desired
                                                                           d esir e d results  r es ults were  w er e not    n ot             o n diamond
                                                                                                                                              on     di a m o o d or       or other
                                                                                                                                                                                  ot h er materials.
                                                                                                                                                                                                m at eri als. 'Ibis     'I bis assembly
                                                                                                                                                                                                                                      as..,;c m bl v should  s b o u W be     be
a c hi e v e d the
achieved                        first time,
                        t h e first        ti m e, the             s a m pl e may
                                                         t h e sample                 m a y be           r e-tr e at e d at
                                                                                                  b e re-treated                 at 65        c o ns oli d at e d to
                                                                                                                                      6 5 consolidated                     t o greater
                                                                                                                                                                                 gr e at er than  t h a n 90% 9 0" h of    of its i L'i theoretical
                                                                                                                                                                                                                                          t h e or eii c al density d e osi 1 y
H P H T until
HPHT               u ntil such s u 1.ti timeti m e that t h at the   t h e desired
                                                                              d esir e d improvement
                                                                                                 i m pr o v c: m c nt in        in            a n d made
                                                                                                                                              and      m a d e to       fit snugly
                                                                                                                                                                   1 0 St     s n u gl y into i nt o aa 11P1H PI rr         r e a ctiion
                                                                                                                                                                                                                     rr react            o n cell,
                                                                                                                                                                                                                                               c ell, such
                                                                                                                                                                                                                                                         s u c h as   as tthath at
c h ar a ct erisri cs or
characteristics                   or properties
                                        pr o p c ni es is        is achieved.
                                                                      a c hi e v e d.                                                         us e d to
                                                                                                                                              used              m a n uf a ct ur e PCI).
                                                                                                                                                         t o manufacture                     P C D.




                                                                                                                                                                                                                                                                    E x hi bit U
                                                                                                                                                                                                                                                                    Exhibit      U
                                                                                                                                                                                                                                                                P a g e 77 of
                                                                                                                                                                                                                                                                Page        of 112
                                                                                                                                                                                                                                                                                 2
        Case 1:20-cv-00189-JSR Document 41-5 Filed 04/20/20 Page 9 of 13




                                                                                                       us 6,811,610
                                                                                                       US 6, 8 1 1, 6 1 0 132
                                                                                                                          132
                                                           3
                                                           3                                                                                                                                   44
      T h e entire
     The      e ntir e cell  c ell is is subjected
                                           s u bj 1.'\:l c d to t o pressures
                                                                       pr css urllli in     i u excess
                                                                                                  c x 1: 1.:.-;s ofor 4.0 4. 0       sa m pli:: wa.s
                                                                                                                                     sample                    m ai nt ai n e d at
                                                                                                                                                     was maintained                    at these
                                                                                                                                                                                           t h es e conditions
                                                                                                                                                                                                       c o n diti o ns for   f or five
                                                                                                                                                                                                                                     fi v e minutes,
                                                                                                                                                                                                                                               mi n ut es,
 G P A and
(WA        a n d heated
                     h e at e d to  t o temperature
                                          t e m p er at ur e in      i n excess
                                                                          e x e cs ~ of  of 1500°
                                                                                                1 5 0 0° C.    C. for  f or aa       t h e n the
                                                                                                                                     then       t h e ttemperature
                                                                                                                                                          e m p er at ur e was     w as decreased
                                                                                                                                                                                           d 1,-crcasc d over   o v er aa period
                                                                                                                                                                                                                               p eri o d of         a b o ut
                                                                                                                                                                                                                                               of about
 ti mi) of
time      of five
                fi ve minutes.
                          mi n ut es. Then  T h e n the t h e cell
                                                               c ell is  is allowed
                                                                              all o w e d to         c o ol enough
                                                                                               1 0 cool         enough               o n e minute
                                                                                                                                     one      mi n ut e to      t o mom
                                                                                                                                                                      r o o m temperature
                                                                                                                                                                                    t e m p er at ur e before
                                                                                                                                                                                                            b ef or e the  t h e pressure
                                                                                                                                                                                                                                    pr ess ur e was    wa 1 1
 s o that
so     t h at the
               t h e CVDC V D diamond
                                   di a m o n d does  d o cs not  n ot back-convert
                                                                           b a c k- c o o v c n to      t o graphite
                                                                                                              gr a p hit e           r el e as e d.
                                                                                                                                     released.
 afl cr the
after               pr e!.., ur e is
           t h e pressure                   rclc 1 1.,;c d.
                                       i:- released.                                                                             5
                                                                                                                                         1The
                                                                                                                                            o e sample
                                                                                                                                                    s a m pl e was               r e m o v e d fr
                                                                                                                                                                      w as removed                     o m the
                                                                                                                                                                                                    from        t h e reaction
                                                                                                                                                                                                                        n: a cti o n mass    m ass and  and
      Aft e r pressing,
     After        pr essi n g, the    t h e sample
                                             S 3 m pl c 1    1 isi. ~ removed
                                                                      r.: m o v c d from fr o m the   t h e graphite
                                                                                                              gr a p hit e
                                                                                                                                     e x a mi n e d under
                                                                                                                                     examined              u n d er an    a n optical
                                                                                                                                                                                o pti c al microscope.
                                                                                                                                                                                               mi cr os c o p e. The     T h e opaque
                                                                                                                                                                                                                                   o p a q u e CVD   CVO
o ut er body
outer       b o d y by         m e c h a ni c al means,
                         b y mechanical                 m e a ns, such   s u c h asa s byb y tapping
                                                                                                t a p pi n g with  wit h aa          di a m c m d layer
                                                                                                                                     diamond             l a y er turned
                                                                                                                                                                     t ur n e d clear
                                                                                                                                                                                    cl e ar and         r e m ai n e d firmly
                                                                                                                                                                                               a n d remained               fi n nl y hoodedo o n d e d to  to
 m all et. The
mallet.                   s a m pl e can
               T h e sample               c a n then
                                                  t h e n beb e further
                                                                    f u n h er heated
                                                                                   h e at e d in  i n an a n oven
                                                                                                                o vi: o to  to
                                                                                                                                     t h e yellow
                                                                                                                                     the     y ell o w synthetic
                                                                                                                                                             s y nt h eti c type  t y p e lb     di a m o n d.
                                                                                                                                                                                           l b diamond.
 7 2 5° C.
725°       C. for          a p pr o xi m at el y ten
                   f or approximately                    t e n minutes
                                                                  mi n ut es in     i n order
                                                                                          or d er to    t o obtain
                                                                                                              ol n ai n aa
cl e a n and
clean        a n d smooth
                        s m o ot h outer o ut er diamond
                                                      di a m o n d surface. s urf a c e. This T his treatment
                                                                                                            tr e at m e nt to    IO       W h at is
                                                                                                                                          What              clai m <: d is:
                                                                                                                                                       i s claimed             is:
 r e m o v es any
removes                     gr a pl ut e that
                   a n y graphite             t h at maym a y have h a v e adhered
                                                                               a d h er e d to  t o thet h e sample.
                                                                                                               s a m pl e.                1. A
                                                                                                                                         1.            m et h o d to
                                                                                                                                                 A method                        i m pr o v e the
                                                                                                                                                                          t o improve               t h e 'optical
                                                                                                                                                                                                           · o p 1i c 1I clarity
                                                                                                                                                                                                                            cl arit y of      of CVI)CVD
'! b e surface
The      s urf a c e can  c a n also
                                  als o be       p olis h e d in
                                            he polished              i n aa manner
                                                                              m a n n er as    as traditionally
                                                                                                     tr a diti o n all y             di a m o n d where
                                                                                                                                     diamond             w h er e the    t h e CVD           di a m o n d is
                                                                                                                                                                                 C V D diamond                  is single
                                                                                                                                                                                                                      si n gl e crystal
                                                                                                                                                                                                                                    cr yst al CVD    CVD
 usi; d on
used       o n natural
                   n at ur al diamond
                                   di a m o n d single si n gl e crystals
                                                                       cr yst als or   or polycrystalline
                                                                                               p ol y cr yst alli n e                di a m o n d, by
                                                                                                                                     diamond,                    r aisi n g 1the
                                                                                                                                                         b y raising               bc CVD          di a m o n d to
                                                                                                                                                                                        C V D diamond                 t o aa set
                                                                                                                                                                                                                               s et temperature
                                                                                                                                                                                                                                        t e m p er at ur e
di a m u n d compacts.
diamond             c o m p a cts.                                                                                                   of at
                                                                                                                                     of   at least
                                                                                                                                               l c a.'- 11500°
                                                                                                                                                           1 5 0 0° C.  C. and
                                                                                                                                                                             a n d aa pressure
                                                                                                                                                                                         pr ess ur e of   of atat least
                                                                                                                                                                                                                    l e ast 4.0
                                                                                                                                                                                                                              4. 0 GPAoutside
                                                                                                                                                                                                                                       G P A o utsi d e
                                                                                                                                     of the
                                                                                                                                t $ of
                                                                                                                                is                di a m o n d stable
                                                                                                                                           t h e diamond               st a bl e phase.
                                                                                                                                                                                     p h as e.
                                               E X A M P LI.! #1
                                              EXAMPLE                     #1                                                             2. The
                                                                                                                                         2.    T h e method
                                                                                                                                                        m et h o d of           cl 3i m 11 wwherein
                                                                                                                                                                           of claim               h er ei n the  t h e CVI)
                                                                                                                                                                                                                        C V D diamonddi a m o n d is    i.-; aa
                                                                                                                                     si n gl e crystal
                                                                                                                                     single       cr yst al coatingc o ati n g upon u p o n another
                                                                                                                                                                                               a n ot h er material.
                                                                                                                                                                                                               m at eri al.
      A cubed-shaped
      A   c u b e d-s h a p e d CVD      C V D coated
                                                    c o at e d synthetic
                                                                     s y nt h eti c type t y p e lb  l b diamond,
                                                                                                           di a m o n d,                 3. The
                                                                                                                                         3.              m et h o d of
                                                                                                                                               T h e method                      cl ai m II wherein
                                                                                                                                                                           of claim             w h er ei n the   t h e step
                                                                                                                                                                                                                         st e p of of raising
                                                                                                                                                                                                                                          r ai!-i n g thet he
 a p pr o xi m at el y one
approximately                  o n e centimeter
                                        c e nti m et er square,                 w as e aencapsulated
                                                               ll < J U ar e, was         c: a pl, 1 1l at c d in        i n aa      t e m p er at ur e of
                                                                                                                                     temperature                 of the          si n gl e crystal
                                                                                                                                                                        t h e single           cr yst al CVD   C V D diamond
                                                                                                                                                                                                                           di a m o n d further   f urt h er
 gr a p hit e cylinder.
graphite           c yli n d er. The  T h e CVI)
                                               C V D portionp orti o n was   w as aa layerl a y er on  o n oneo n e sidesi d e ,zoo comprises
                                                                                                                                     c o m pris es the     t h e step
                                                                                                                                                                    st e p of:of:
or the
of      t h e cube-shaped
                c u b e-s h a p e d natural  n at ur al diamond,
                                                              di a m o o d, approximately
                                                                                     a p pr o xi m at el y one           o nll
 milli m et er thick
millimeter              t hi c k and
                                  u m.I wasw us opaque
                                                   o p a q m: to          o pti c al transmission.
                                                                     l o optical         lr a ns mi,.si o u. The        'J b e            r:iisi n g the
                                                                                                                                         raising          t h e single
                                                                                                                                                                  si n gl e crystal
                                                                                                                                                                                cr yst al CVD C V D diamond
                                                                                                                                                                                                          di a m o n d ttoo a3 set     s et tempera-
                                                                                                                                                                                                                                              t c m p cr 3•
 s y nt h eti c diamond
synthetic            di a m o n d substrate
                                         s u h:.tr at c: wasw as light  li g ht yellow.
                                                                                  y ell o w.                                                   t ur e of
                                                                                                                                               ture     of about
                                                                                                                                                               a b o ut 1800°1 6 0 0° C.  C. to t o about
                                                                                                                                                                                                      a b o ut 2900°
                                                                                                                                                                                                                  2 9 0 0° C.   C.
                                                                                                                                         4. The
                                                                                                                                         4.    T h e method
                                                                                                                                                         m et h o d of     of claim
                                                                                                                                                                                 cl ai m 1      w h er ei n the
                                                                                                                                                                                             1 wherein            t h e step
                                                                                                                                                                                                                         st e p of of raising
                                                                                                                                                                                                                                           r aisi n g thet he
      "l b e graphite
      The      gr a p hit e cylinder
                                  c yli n d er was   w as loaded
                                                               l o a d e d into i m o aa IIPHTH P H T reaction r e a cti o n
vvessel
   ess el thatt h at was w as configured
                                  c o nfi g u m d for     f ur indirect
                                                                  i n dir e ct heating
                                                                                    he.:tti n g of    of tithen: reac-               t e m p er at ur e of
                                                                                                                      n. m:- :;.s temperature                    of the          si n gl e crystal
                                                                                                                                                                        t h e single           cr yst al CVI)  C V D diamonddi a m o n d further  f urt h er
           mas.,. Various
 li o n mass.
 tion                     V ari o us reaction
                                            r e a cti o n vessel
                                                               v cs.'i el configurations,
                                                                               c o nfi g ur ati o ns, which        w hi c h          c o m pris es the
                                                                                                                                     comprises              t h e step
                                                                                                                                                                    st e p of:or:
pr o vi d e the
provide           t h e indirect
                           i n dir e ct or  or direct
                                                  dir e ct heating,
                                                                h e ati n g, arc   ar c disclosed
                                                                                            discl os <.- d in      i n thet he            m ai nt ai ni n g the
                                                                                                                                         maintaining                  t h e ttemperature
                                                                                                                                                                                e m p er at ur e of    of the t h e single
                                                                                                                                                                                                                      si n gl e crystal
                                                                                                                                                                                                                                    cr yst al CVD    CVD
 p at e nt literature
patent         lit er at ur e and    a n d arear c alsoals o useful
                                                                  us ef ul for    f or carrying
                                                                                          1: arr yi n g out     o ut the  t he                 di a m o n d at
                                                                                                                                               diamond             at thet h e set
                                                                                                                                                                                 s et temperature
                                                                                                                                                                                       t e m p er at ur e fur   f or less
                                                                                                                                                                                                                       l ess tthan h a n about
                                                                                                                                                                                                                                            a b o ui oneo ne
 prc.s;e n 1 HPIIT
present                         pr o c ess.
                 H P H T process.                                                                                                              mi n ut e.
                                                                                                                                               minute.
                                                                                                                                 4) S.    5. The
                                                                                                                                               ' T h e method
                                                                                                                                                         m et h o d of     of claim
                                                                                                                                                                                 cl ai m 1      w h er ei n the
                                                                                                                                                                                             1 wherein            t h e step
                                                                                                                                                                                                                         :st e p of of raising
                                                                                                                                                                                                                                           r aisi n g tthe  he
      R e a cti o n vessels
      Reaction             v ess els of     of this
                                                  t his typet y p e usually
                                                                         us u all y of   of aa plurality
                                                                                                      pl ur alit y of       of ;ll'l
iinterfitting
   nt erfitti n g cylindrical
                         c yli n dri c al members
                                                m c m o crs and       a n d ende n d plugs
                                                                                        pl u g, o; or or discs
                                                                                                             di.'i C.'i forf or      t e m p er at ur <: of
                                                                                                                                     temperature                 of the          si n gl e crystal
                                                                                                                                                                        t h e single           cr yst al CVI)  C V D diamonddi a m o n d ffurther   urt h er
                                                                                                                                     c o m pris es the
                                                                                                                                     comprises                      st e p of:
                                                                                                                                                            l h c step        vf:
 c o nt ai ni n g aa sample
containing                    s a m pl e in     i n thet h e innermost
                                                                i n n er m ost cylinder.c yli n d er. For      F or the   t he
 i n dir e ctl y heated
indirectly             h e at e d typet y p e ofuf reaction
                                                      r e a cti o n vessel,
                                                                          vessi::l, one  o n e of  of the  t h e cylin-
                                                                                                                    c yli n-              r aisi n g the
                                                                                                                                         raising           t h e temperature
                                                                                                                                                                    t e m p er at ur e of     of thet h e single
                                                                                                                                                                                                            si n gl e crystal
                                                                                                                                                                                                                          cr yst al CVI)    C V D dia- ui a-
 dri c al members
drical        me m hcr: 1 is       is madem a d e of  uf graphite
                                                             gr a p hit e that   t b at is is heated
                                                                                                 h e at e d by    b)' the t he                 m o n d to
                                                                                                                                               mond          t o atat least
                                                                                                                                                                         l e ast 1500°
                                                                                                                                                                                    1 5 0 0° C. C. over
                                                                                                                                                                                                      o v er aa timeti 1 m: period
                                                                                                                                                                                                                               p eri o d of    of about
                                                                                                                                                                                                                                                    a b o ut
 p n.,;s n gc of
 passage           of electric
                          el e ctri c current
                                           c urr e nt through
                                                            t hr o u g h the    t h o cylinder.
                                                                                       c yli n d er. For      F or this  t his 35
                                                                                                                                ;;s            o n u minute
                                                                                                                                               one      mi n ut e to      1 0 five
                                                                                                                                                                               li v e minutes.
                                                                                                                                                                                        mi n ute <..
 c: 1se, the
case,       t h e reaction
                     r e a cti o n mass,m ass, if    if composed
                                                          c o m p os e d of       of graphite,
                                                                                        gr a p hit e, must    m ust be      be            6. The
                                                                                                                                          6.             m et h o d of
                                                                                                                                               'l b c method               of claim
                                                                                                                                                                                 cl ai m 1   l wherein
                                                                                                                                                                                                w h er ei n the   t b e step
                                                                                                                                                                                                                         st e p of  of raising
                                                                                                                                                                                                                                           r aisi n g tthe  he
 el e ctri c all y insulated
electrically              i ns ul at e d from fr o m the   t h e graphite
                                                                    gr a p hit e heaterh e at er tube  t ull e by   h y an  an       t e m p cr at ur n of
                                                                                                                                     temperature               uf thet h e single
                                                                                                                                                                            si n gl u crystal
                                                                                                                                                                                         cr yst al CVD            di a m o n d comprises
                                                                                                                                                                                                       C V O diamond                  ~'l.l m prises of    of
 i ns ul ati n g material,
insulating             m at eri al, such s u c h as as tale
                                                         t al c oror salt,
                                                                         s alt. tot o prevent
                                                                                       pr e v e nt passage
                                                                                                         p ass a g e of     of       t h e step
                                                                                                                                     the    st e p of: of:
 el e ctri c al current
electrical           1.' Urre ot through
                                     t hr o u g h the  t h e reaction
                                                               r e a cti o n mass.m ass. In     I n thet h e directly
                                                                                                                ditect..l y               r aisi n g the
                                                                                                                                         raising           t h e temperature
                                                                                                                                                                    t e m p er at ur e of    of the t h e single
                                                                                                                                                                                                            si n gl e crystal
                                                                                                                                                                                                                          cr yst al CVI)   C V D di    dia-a•
               t y p e of
 h e at e d type
heated                     of reaction
                                 r e a cti o n vessel,
                                                   vc.s. o;c;l, the t h e insulating
                                                                             i ns ul ati n g sleevesl e e v e is    i s not
                                                                                                                          u ot so
                                                                                                                                40             m o o d to
                                                                                                                                               mond         t o about
                                                                                                                                                                  a b o ut 2200°
                                                                                                                                                                               2 2 0 0° C. C. at al aa pressure
                                                                                                                                                                                                         pr c.ss u n: of  of about
                                                                                                                                                                                                                                a b o ut 5.0  5. 0 GPA.
                                                                                                                                                                                                                                                     G P A.
 r e q uir e d as
required           as the t h e sample
                                 s 1 1. m plc is is heated
                                                      h c ot e d by          si m pl y passing
                                                                       b y simply            p a., ~i n g electric
                                                                                                                el e ctri c               7. The
                                                                                                                                         7.    ' T h e method
                                                                                                                                                         m et h o d of     of claim
                                                                                                                                                                                 cl ai m 1   1 ffurther
                                                                                                                                                                                                   urt h er comprising
                                                                                                                                                                                                               c o m prisi n g the       t h e step       or:
                                                                                                                                                                                                                                                 st e p of:
 c urr e nt through
current         t hr o u g h the t h e reaction
                                         r e a cti o n massm ass provided
                                                                       pr o vi d e d it   it isii; composed
                                                                                                   c o m p os e d of        of            aftt:t reaching
                                                                                                                                         after        r e a c hi n g the   t h e set
                                                                                                                                                                                   s et temperature,
                                                                                                                                                                                          t c m pi.;r at ur e, decreasing
                                                                                                                                                                                                                     d e cr e asi n g the      t h e tem-
                                                                                                                                                                                                                                                      t er n•
an      el e c 1 1i c all y 1.concluding
 a n electrically                                          m at eri al, such
                                    xi o d u 1. 1i n g material,                .s u c h as  as usedus e d in    i n thist his                 p cr at ur c of
                                                                                                                                              perature            of the t h e CVD
                                                                                                                                                                                 C V D diamond
                                                                                                                                                                                            di a m o n d to    t o ambient
                                                                                                                                                                                                                    a m bi e nt temperature
                                                                                                                                                                                                                                        t e m p er at ur e
 e x a m pl e.                                                                                                                                 w hil e maintaining
                                                                                                                                                              m ai nt ai ni n g the     t h e pressure
                                                                                                                                                                                                prc. <;. ~ urc on  o n thet h e single
                                                                                                                                                                                                                                   si n gl e crystal
                                                                                                                                                                                                                                                  cr yst al


                                                                                                                                                                                                . .. .
example.                                                                                                                                       while
                                                                                                                                45                          di a m o n d.
     1The
        b e reaction
               r e a cti o n vessel
                                  v ess el was  w as placed
                                                          pl a c e d in   i n aa conventional
                                                                                   <.' O n ve nti o nal MITT      H PII T 45                   C V D diamond.
                                                                                                                                               CVD
 a p p ar at ui.. First,
apparatus.              Fir <.t, the       pre. o;s ure was
                                   t h e pressure            wa. o; increased
                                                                        i n cr e as e d to  t o 5.0
                                                                                                  5. 0 (WA,(i P A, and   and
 t h e n the
 then     1 hc temperature
                  1 c m p cr a 1 ur e was   w as rapidly
                                                    r a pi dl y brought
                                                                      br o u g ht up  u p to t o 2200°
                                                                                                  2 2 0 0° C.     C. TheT he                                                     • •




                                                                                                                                                                                                                                                  E x hi bit U
                                                                                                                                                                                                                                                  Exhibit      U
                                                                                                                                                                                                                                              P a g e 88 of
                                                                                                                                                                                                                                              Page        of 112
                                                                                                                                                                                                                                                               2
                          Case 1:20-cv-00189-JSR Document 41-5 Filed 04/20/20 Page 10 of 13



                           UNITED
                           U NI T E D STATES
                                      S T A T E S PATENT
                                                  P A T E N T AND
                                                              A N D TRADEMARK
                                                                    T R A D E M A R K OFFICE
                                                                                      O F FI C E
                                                                                                                                       Ul\ Tf E D STATES
                                                                                                                                       UNITED      S T A T E S DF,PARTMF,NT
                                                                                                                                                                D E P A R T M E'I T OF O F COMMERCE
                                                                                                                                                                                             C O M ME R CE
                                                                                                                                       U nit e d States
                                                                                                                                       United    St at e s Patent
                                                                                                                                                           P at e nt and
                                                                                                                                                                      a n d Trademark
                                                                                                                                                                            T r a d e m a r k Office
                                                                                                                                                                                              Offi c e
                                                                                                                                       A dili ess. COMMISSIONER
                                                                                                                                       Addro.:     C O M MI S SI O' J E R FOR        F O R PATENTS
                                                                                                                                                                                               P ATE NTS
                                                                                                                                                   P O 130xB o x 1450
                                                                                                                                                                   1450
                                                                                                                                                   Al e x a n dri a, Vinsinin
                                                                                                                                                   Alexandria,         Vir g mi a 22313-1450
                                                                                                                                                                                  2 2 3 1 3- 1 4 5 0
                                                                                                                                                   uninv.usin0ve
                                                                                                                                                   \ V Vi\ V. U S pt o. g o v


    APPLICATIONFILING
     NUMBER 371(e) or GRP
                  DATE
    A P P LI C A TI O N
        N U M BE R
                        ART FIEFEERECD
                       UNIT'      FI LI N G or
                                3 7l( c) D A T E
                                                         G RP A R T
                                                           U NI T            FI L F E E R E C' D                         ATTYDOCKETNO ITOTCLAWS!
                                                                                                                                              INDCLAIMS
                                                                                                                         A T T Y. D O C K E T. N O                                   T O T C L AI M S      I N D C L AI M S
    1 2/ 3 6 2, 5 2 9
    12/362,529                0 1/ 3 0/ 2 0 0 9
                              01/30/2009                   1792
                                                           1792                   1650
                                                                                  1650                                     0 5 6 1 0 0- 5 0 7 8
                                                                                                                           056100-5078                              77            11
                                                                                                                                                     C O N FI R M A TI O N NO.
                                                                                                                                                     CONFIRMATION            N O. 1281
                                                                                                                                                                                    1281
9629
9629                                                                                                                                    U P D A T E D FILING
                                                                                                                                        UPDATED        FI LI N G RECEIPT
                                                                                                                                                                 R E C EI P T
M O R G A N LEWIS
MORGAN         L E WI S && BOCKIUS
                            B O C KI U S LLP
                                          LL P
1 1 1 1 PENNSYLVANIA
1111    P E N N S Y L V A NI A AVENUE
W A S HI N G T O N, DC
WASHINGTON,            D C 20004
                                A V E N U E NW
                            20004
                                            N W                                                                                              l l l ll] ~!l]! ~l! ~l! ~IIJ H H! ~] I I
                                                                                                                                       111111111111111110,MMININIWOHINIIIHIIII
                                                                                                                                       11111111111111111                                                   111111111111111   1111



                                                                                                                                                                         D at e Mailed:
                                                                                                                                                                         Date   M ail e d: 03/30/2009
                                                                                                                                                                                           0 3/ 3 0/ 2 0 0 9




R e c ei pt is
Receipt        i s acknowledged
                    a c k n o wl e d g e d of  of thist hi s reissue
                                                              r ei s s u e patent
                                                                             p at e nt application.
                                                                                         a p pli c ati o n. TheT h e application
                                                                                                                       a p pli c ati o n will will be b e taken
                                                                                                                                                           t a k e n upu p for
                                                                                                                                                                             f or examination
                                                                                                                                                                                    e x a mi n ati o n in  in
d u e course.
due     c o ur s e. Applicant
                       A p pli c a nt will
                                         will beb e notified
                                                        n otifi e d as a s tot o the
                                                                                 t h e results
                                                                                         r e s ult s of
                                                                                                      of the
                                                                                                           t h e examination.
                                                                                                                  e x a mi n ati o n. Any   A n y correspondence
                                                                                                                                                     c orr e s p o n d e n c e concerning
                                                                                                                                                                                   c o n c er ni n g thethe
a p pli c ati o n must
application          m u st include
                               i n cl u d e the
                                            t h e following
                                                    f oll o wi n g identification
                                                                      i d e ntifi c ati o n information:
                                                                                             i nf or m ati o n: thet h e U.S.
                                                                                                                         U. S. APPLICATION
                                                                                                                                    A P P LI C A TI O N NUMBER, N U M B E R, FILING  FI LI N G DATE,
                                                                                                                                                                                                   D A T E,
N A M E OF
NAME         O F APPLICANT,
                    A P P LI C A N T, and    a n d TITLE
                                                      TI T L E OF  O F INVENTION.
                                                                          I N V E N TI O N. Fees  F e e s transmitted
                                                                                                            tr a n s mitt e d by b y check
                                                                                                                                        c h e c k oror draft
                                                                                                                                                         dr aft are
                                                                                                                                                                  ar e subject
                                                                                                                                                                          s u bj e ct tot o collection.
                                                                                                                                                                                            c oll e cti o n.
Pl e a s e verify
Please       v erif y the
                        t h e accuracy
                               a c c ur a c y of
                                               of thet h e data
                                                            d at a presented
                                                                     pr e s e nt e d ono n this
                                                                                             t hi s receipt.      If an
                                                                                                    r e c ei pt. If  a n error
                                                                                                                           e r r o r isi s noted
                                                                                                                                           n ot e d on  o n this
                                                                                                                                                             t hi s Filing
                                                                                                                                                                     Fili n g Receipt,
                                                                                                                                                                                 R e c ei pt, please
                                                                                                                                                                                                  pl e a s e
s u b mit a
submit        a written
                 w ritt e n request
                                r e q u e st for
                                               f or a  a Filing
                                                          Fili n g Receipt
                                                                      R e c ei pt Correction.
                                                                                     C o r r e cti o n. Please
                                                                                                           Pl e a s e provide
                                                                                                                        p r o vi d e a   a copy
                                                                                                                                             c o p y of of this
                                                                                                                                                            t hi s Filing
                                                                                                                                                                   Fili n g Receipt
                                                                                                                                                                                R e c ei pt with
                                                                                                                                                                                               wit h thethe
c h a n g e s noted
changes          n ot e d thereon.
                              t h e r e o n. IfIf you
                                                   y o u received
                                                             r e c ei v e d a a "Notice
                                                                                 " N oti c e to  t o File
                                                                                                      Fil e Missing
                                                                                                              Mi s si n g Parts"
                                                                                                                              P art s " for f or this
                                                                                                                                                   t hi s application,
                                                                                                                                                           a p pli c ati o n, please
                                                                                                                                                                                   pl e a s e submit
                                                                                                                                                                                                 s u b mit
a n y corrections
any     c o r r e cti o n s to  t o this
                                     t hi s Filing
                                             Fili n g Receipt
                                                           R e c ei pt withwit h your
                                                                                    y o u r reply
                                                                                              r e pl y tot o the
                                                                                                             t h e Notice.
                                                                                                                     N oti c e. When W h e n the  t h e USPTO
                                                                                                                                                         U S P T O processes
                                                                                                                                                                        p r o c e s s e s thet h e reply
                                                                                                                                                                                                     r e pl y
t o the
to   t h e Notice,
            N oti c e, the t h e USPTO
                                  U S P T O will will generate
                                                          g e n e r at e another
                                                                            a n ot h e r Filing
                                                                                            Fili n g Receipt
                                                                                                        R e c ei pt incorporating
                                                                                                                       i n c o r p o r ati n g the  t h e requested
                                                                                                                                                           r e q u e st e d corrections
                                                                                                                                                                                c o r r e cti o n s
A p pli c a nt( s)
Applicant(s)
                              W ei Li,
                             Wei      Li, Ann
                                           A n n Arbor,
                                                   Ar b or, MA;M A;
                             RRussell
                                u s s ell J.J. Hemley,
                                                H e ml e y, Washington,
                                                                W a s hi n gt o n, DC;D C;
                              H o- k w a n g Mao,
                             Ho-kwang            M a o, Washington,
                                                          W a s hi n gt o n, DC; D C;
                              C hi h- s hi u e Yan,
                             Chih-shiue           Y a n, Washington,
                                                           W a s hi n gt o n, DC; D C;
 A s si g n m e nt For
Assignment           F or Published
                           P u bli s h e d Patent
                                               P at e nt Application
                                                             A p pli c ati o n
                              C A R N E GI E INSTITUTION
                             CARNEGIE               I N S TI T U TI O N OF   O F WASHINGTON,
                                                                                    W A S HI N G T O N, Washington,
                                                                                                            W a s hi n gt o n, DC
                                                                                                                               D C
PPower
   o w e r of
            of Attorney:
                Att or n e y: TheT h e patent
                                         p at e nt practitioners
                                                     pr a ctiti o n er s associated
                                                                           a s s o ci at e d with
                                                                                             wit h Customer
                                                                                                   C u st o m er Number
                                                                                                                    N u m b er 09629
                                                                                                                               09629
D o m e sti c Priority
Domestic      P ri o rit y data
                           d at a as
                                   a s claimed
                                        cl ai m e d byb y applicant
                                                          a p pli c a nt
                           T hi s application
                           This   a p pli c ati o n is
                                                    isa a REI
                                                          R EI of
                                                                of 10/161,266
                                                                    1 0/ 1 6 1, 2 6 6 06/03/2002
                                                                                      0 6/ 0 3/ 2 0 0 2 PAT
                                                                                                        P A T 6,811,610
                                                                                                              6, 8 1 1, 6 1 0
F or ei g n Applications
Foreign     A p pli c ati o n s



If Required,
If R e q uir e d, Foreign
                  F or ei g n Filing
                              Fili n g License
                                       Li c e n s e Granted:
                                                    Gr a nt e d: 02/24/2009
                                                                 0 2/ 2 4/ 2 0 0 9

T h e country
The   c o u ntr y code
                  c o d e and
                          a n d number
                                n u m b er of
                                           of your
                                              y o ur priority
                                                     pri orit y application,
                                                                a p pli c ati o n, to
                                                                                   t o be
                                                                                       b e used
                                                                                           u s e d for
                                                                                                   f or filing
                                                                                                        fili n g abroad
                                                                                                                 a br o a d under
                                                                                                                            u n d er the
                                                                                                                                     t h e Paris
                                                                                                                                           P ari s Convention,
                                                                                                                                                   C o n v e nti o n,
    U S 12/362,529
i s US
is        1 2/ 3 6 2, 5 2 9
Pr oj e ct e d Publication
Projected      P u bli c ati o n Date:
                                 D at e: None,
                                         N o n e, application
                                                  a p pli c ati o n is
                                                                    i s not
                                                                        n ot eligible
                                                                             eli gi bl e for
                                                                                         f or pre-grant
                                                                                              pr e- gr a nt publication
                                                                                                            p u bli c ati o n

N o n- P u bli c ati o n Request:
Non-Publication          R e q u e st: No
                                       No

E arl y Publication
Early   P u bli c ati o n Request:
                          R e q u e st: No
                                        No


                                                                                               page 1
                                                                                               page 1 of
                                                                                                      of 3
                                                                                                         3




                                                                                                                                                                                               E x hi bit U
                                                                                                                                                                                               Exhibit      U
                                                                                                                                                                                           PPage
                                                                                                                                                                                             a g e 99 of
                                                                                                                                                                                                       of 112
                                                                                                                                                                                                            2
                        Case 1:20-cv-00189-JSR Document 41-5 Filed 04/20/20 Page 11 of 13




Titl e
Title
                         M et h o d of
                         Method     of Making
                                       M a ki n g Enhanced
                                                  E n h a n c e d CVD
                                                                  C V D Diamond
                                                                        Di a m o n d
P r eli mi n a r y Class
Preliminary        Cl a s s
                         427
                         427

                              P R O T E C TI N G YOUR
                              PROTECTING         Y O U R INVENTION
                                                         I N V E N TI O N OUTSIDE
                                                                          O U T SI D E THE
                                                                                       T H E UNITED
                                                                                             U NI T E D STATES
                                                                                                        ST AT E S

 Si n c e the
Since        t h e rights
                    ri g ht s granted
                                 gr a nt e d by   by a  a U.S.
                                                             U. S. patent
                                                                       p at e nt extend e xt e n d only  o nl y throughout
                                                                                                                   t hr o u g h o ut the t h e territory
                                                                                                                                                  t errit or y of  of thet h e United
                                                                                                                                                                                 U nit e d States
                                                                                                                                                                                               St at e s and  a n d have
                                                                                                                                                                                                                       h a v e no no
 eff e ct in
effect      in a a foreign
                     f or ei g n country,
                                     c o u ntr y, an   a n inventor
                                                              i n v e nt or who  w h o wishes
                                                                                            wi s h e s patentp at e nt protection
                                                                                                                            pr ot e cti o n in   i n another
                                                                                                                                                      a n ot h er country
                                                                                                                                                                        c o u ntr y mustm u st applya p pl y forf or a a patent
                                                                                                                                                                                                                           p at e nt
 in a
in    a specific
         s p e cifi c country
                          c o u ntr y or  or in  i n regional
                                                     r e gi o n al patent
                                                                        p at e nt offices.
                                                                                         offi c e s. Applicants
                                                                                                           A p pli c a nt s may   m a y wish
                                                                                                                                           wi s h to   t o consider
                                                                                                                                                             c o n si d er the t h e filing
                                                                                                                                                                                       fili n g ofof an  a n international
                                                                                                                                                                                                               i nt er n ati o n al
aapplication
   p pli c ati o n under
                      u n d er the t h e Patent
                                           P at e nt Cooperation
                                                         C o o p er ati o n Treaty  Tr e at y (PCT). ( P C T). An   A n international
                                                                                                                           i nt er n ati o n al (PCT)( P C T) application
                                                                                                                                                                  a p pli c ati o n generally
                                                                                                                                                                                         g e n er all y has h a s thet h e same
                                                                                                                                                                                                                             sa me
 eff e ct   a s   a  r  e g  ul ar  n  ati  o  n al  p  at  e  nt
effect as a regular national patent application in each PCT-member a  p  pli  c  ati  o  n   i  n  e a  c  h   P  C  T-   m  e  m  b er  c  o  u
                                                                                                                                         country. ntr   y.   T h
                                                                                                                                                             The e    P
                                                                                                                                                                     PCT C  T   pr o c
                                                                                                                                                                               process  e s  s   si   m  plifi
                                                                                                                                                                                                 simplifies      e s  t
                                                                                                                                                                                                                      theh e  fili n g
                                                                                                                                                                                                                              filing
 of  p at e  nt   a p pli  c  ati o n  s   o n   t h e  s a   m  e  i  n v  e  nti  o  n  i n  m  e   m  b  er   c  o
of patent applications on the same invention in member countries, but does not result in a grant of "an international u  ntri  e  s,  b ut   d  o  e  s    n ot  r  e  s  ult  i n a  gr   a  nt  of    " a n  i  nt er  n  ati o n al
ppatent"
   at e nt" anda n d does
                       d o e s notn ot eliminate
                                         eli mi n at e the  t h e need
                                                                   n e e d of   of applicants
                                                                                     a p pli c a nt s to     t o file
                                                                                                                 fil e additional
                                                                                                                        a d diti o n al documents
                                                                                                                                            d o c u m e nt s and    a n d fees       i n countries
                                                                                                                                                                             f e e s in   c o u ntri e s wherew h er e patent
                                                                                                                                                                                                                           p at e nt
 pr ot e cti o n is
protection          i s desired.
                         d e sir e d.


Al m o st every
Almost       e v er y country
                        c o u ntr y hash a s its
                                               it s own
                                                    o w n patent
                                                            p at e nt law,
                                                                        l a w, and
                                                                                and a  a person
                                                                                          p er s o n desiring
                                                                                                       d e siri n g aa patent
                                                                                                                         p at e nt inina a particular
                                                                                                                                            p arti c ul ar country
                                                                                                                                                             c o u ntr y must
                                                                                                                                                                           m u st make
                                                                                                                                                                                    m a k e an an
a p pli c ati o n for
application         f or patent
                          p at e nt ini n that
                                           t h at country
                                                   c o u ntr y in
                                                                i n accordance
                                                                     a c c or d a n c e with
                                                                                         wit h its
                                                                                                 it s particular
                                                                                                      p arti c ul ar laws.
                                                                                                                       l a w s. Since
                                                                                                                                 Si n c e the
                                                                                                                                            t h e laws
                                                                                                                                                   l a w s of
                                                                                                                                                           of many
                                                                                                                                                               m a n y countries
                                                                                                                                                                          c o u ntri e s differ
                                                                                                                                                                                          diff er
i n various
in  v ari o u s respects
                  r e s p e ct s from
                                  fr o m thet h e patent
                                                   p at e nt law
                                                              l a w of
                                                                     of the
                                                                          t h e United
                                                                                U nit e d States,
                                                                                           St at e s, applicants
                                                                                                        a p pli c a nt s are
                                                                                                                           ar e advised
                                                                                                                                 a d vi s e d tot o seek
                                                                                                                                                    s e e k guidance
                                                                                                                                                             g ui d a n c e from
                                                                                                                                                                              fr o m specific
                                                                                                                                                                                      s p e cifi c
f or ei g n countries
foreign      c o u ntri e s tot o ensure
                                   e n s ur e that
                                                 t h at patent
                                                        p at e nt rights
                                                                    ri g ht s are
                                                                               ar e not
                                                                                     n ot lost
                                                                                           l o st prematurely.
                                                                                                  pr e m at ur el y.


A p pli c a nt s also
Applicants        al s o are
                          ar e advised
                                a d vi s e d that
                                              t h at in
                                                      i n the
                                                          t h e case
                                                                 c a s e ofof inventions
                                                                               i n v e nti o n s made
                                                                                                 m a d e in i n the
                                                                                                                t h e United
                                                                                                                       U nit e d States,
                                                                                                                                   St at e s, the
                                                                                                                                                t h e Director
                                                                                                                                                      Dir e ct or ofof the
                                                                                                                                                                        t h e USPTO
                                                                                                                                                                              U S P T O mustm u st
issuea
issue     a license
             li c e n s e before
                          b ef or e applicants
                                      a p pli c a nt s can
                                                         c a n apply
                                                                 a p pl y for
                                                                            f or aa patent
                                                                                     p at e nt inina a foreign
                                                                                                         f or ei g n country.
                                                                                                                       c o u ntr y. The
                                                                                                                                     T h e filing
                                                                                                                                             fili n g of
                                                                                                                                                      of aa U.S.
                                                                                                                                                              U. S. patent
                                                                                                                                                                      p at e nt application
                                                                                                                                                                                  a p pli c ati o n
s er v e s as
serves       as a a request
                      r e q u e st for
                                    f or aa foreign
                                              f or ei g n filing
                                                            fili n g license.
                                                                       li c e n s e. The
                                                                                      T h e application's
                                                                                              a p pli c ati o n' s filing
                                                                                                                      fili n g receipt
                                                                                                                                r e c ei pt contains
                                                                                                                                             c o nt ai n s further
                                                                                                                                                             f urt h er information
                                                                                                                                                                          i nf or m ati o n and
                                                                                                                                                                                              and
g ui d a n c e as
guidance        a s to
                     t o the
                          t h e status
                                st at u s of
                                           of applicant's
                                                a p pli c a nt' s license
                                                                    li c e n s e for
                                                                                  f or foreign
                                                                                       f or ei g n filing.
                                                                                                    fili n g.


A p pli c a nt s may
Applicants          m a y wish
                           wi s h tot o consult
                                        c o n s ult the
                                                     t h e USPTO
                                                            U S P T O booklet,
                                                                          b o o kl et, "General
                                                                                         " G e n er al Information
                                                                                                        I nf or m ati o n Concerning
                                                                                                                          C o n c er ni n g Patents"
                                                                                                                                               P at e nt s" (specifically,
                                                                                                                                                               ( s p e cifi c all y, the
                                                                                                                                                                                     the
s e cti o n entitled
section       e ntitl e d "Treaties
                           " Tr e ati e s and
                                           a n d Foreign
                                                  F or ei g n Patents")
                                                                 P at e nt s") for
                                                                                 f or more
                                                                                       m or e information
                                                                                                i nf or m ati o n on
                                                                                                                   o n timeframes
                                                                                                                       ti m efr a m e s anda n d deadlines
                                                                                                                                                   d e a dli n e s for
                                                                                                                                                                     f or filing
                                                                                                                                                                           fili n g foreign
                                                                                                                                                                                    f or ei g n
p at e nt applications.
patent      a p pli c ati o n s. The
                                  T h e guide
                                          g ui d e is
                                                    i s available
                                                        a v ail a bl e either
                                                                        eit h er byb y contacting
                                                                                        c o nt a cti n g the
                                                                                                          t h e USPTO
                                                                                                                U S P T O Contact
                                                                                                                            C o nt a ct Center
                                                                                                                                          C e nt er at  at 800-786-9199,
                                                                                                                                                            8 0 0- 7 8 6- 9 1 9 9, or  or itit
c a n be
can    b e viewed
             vi e w e d ono n the
                               t h e USPTO
                                      U S P T O website
                                                   w e b sit e at at http://www.uspto.gov/web/offices/pac/doc/general/index.html.
                                                                      htt p:// w w w. u s pt o. g o v/ w e b/ offi c e s/ p a c/ d o c/ g e n er al/i n d e x. ht ml.


F or information
For    i nf or m ati o n ono n preventing
                                pr e v e nti n g theft
                                                   t h eft of
                                                           of your
                                                                y o ur intellectual
                                                                         i nt ell e ct u al property
                                                                                            pr o p ert y (patents,
                                                                                                           ( p at e nt s, trademarks
                                                                                                                           tr a d e m ar k s and
                                                                                                                                              a n d copyrights),
                                                                                                                                                      c o p yri g ht s), you
                                                                                                                                                                          y o u may
                                                                                                                                                                                  m a y wish
                                                                                                                                                                                          wi s h
t o consult
to   c o n s ult the
                  t h e U.S.
                         U. S. Government
                                  G o v er n m e nt website,
                                                        w e b sit e, http://www.stopfakes.gov.
                                                                        htt p:// w w w. st o pf a k e s. g o v. Part P art ofof a a Department
                                                                                                                                     D e p art m e nt of  of Commerce
                                                                                                                                                               C o m m er c e initiative,
                                                                                                                                                                                   i niti ati v e,
t hi s website
this   w e b sit e includes
                     i n cl u d e s self-help
                                    s elf- h el p "toolkits"
                                                   "t o ol kit s" giving
                                                                   gi vi n g innovators
                                                                               i n n o v at or s guidance
                                                                                                 g ui d a n c e on
                                                                                                                 o n how
                                                                                                                       h o w tot o protect
                                                                                                                                   pr ot e ct intellectual
                                                                                                                                               i nt ell e ct u al property
                                                                                                                                                                  pr o p ert y ini n specific
                                                                                                                                                                                     s p e cifi c
c o u ntri e s such
countries        s u c h asa s China,
                                C hi n a, Korea
                                            K or e a and
                                                       a n d Mexico.
                                                                M e xi c o. ForF or questions
                                                                                      q u e sti o n s regarding
                                                                                                       r e g ar di n g patent
                                                                                                                         p at e nt enforcement
                                                                                                                                    e nf or c e m e nt issues,
                                                                                                                                                           i s s u e s, applicants
                                                                                                                                                                        a p pli c a nt s may
                                                                                                                                                                                           may
c all the
call   t h e U.S.
              U. S. Government
                      G o v er n m e nt hotline
                                            h otli n e atat 1-866-999-HALT
                                                             1- 8 6 6- 9 9 9- H A L T (1-866-999-4158).
                                                                                           ( 1- 8 6 6- 9 9 9- 4 1 5 8).


                                                               LI C E N S E FOR
                                                               LICENSE      F O R FOREIGN
                                                                                  F O R EI G N FILING
                                                                                               FI LI N G UNDER
                                                                                                         U N DE R
                                                              Titl e 35,
                                                              Title  3 5, United
                                                                          U nit e d States
                                                                                    St at e s Code,
                                                                                              C o d e, Section
                                                                                                       S e cti o n 184
                                                                                                                   184
                                                   Titl e 37,
                                                   Title  3 7, Code
                                                               C o d e of
                                                                       of Federal
                                                                          F e d er al Regulations,
                                                                                      R e g ul ati o n s, 5.11
                                                                                                          5. 1 1 & 5. 1 5
                                                                                                                 & 5.15
G R A NT E D
GRANTED
T h e applicant
The    a p pli c a nt has
                       h a s been
                              b e e n granted
                                        gr a nt e d aa license
                                                        li c e n s e under
                                                                     u n d er 353 5 U.S.C.
                                                                                      U. S. C. 184,1 8 4, ifif the
                                                                                                               t h e phrase
                                                                                                                      p hr a s e "IF"I F REQUIRED,
                                                                                                                                          R E Q UI R E D, FOREIGN
                                                                                                                                                                F O R EI G N FILINGFI LI N G
LI C E N S E GRANTED"
LICENSE          G R A N T E D" followed
                                     f oll o w e d by
                                                   by a a date
                                                           d at e appears
                                                                    a p p e ar s on
                                                                                  o n this
                                                                                        t hi s form.
                                                                                               f or m. Such
                                                                                                         S u c h licenses
                                                                                                                    li c e n s e s are
                                                                                                                                   ar e issued
                                                                                                                                          i s s u e d in
                                                                                                                                                      i n all
                                                                                                                                                          all applications
                                                                                                                                                               a p pli c ati o n s where
                                                                                                                                                                                    w h er e
t h e conditions
the   c o n diti o n s for
                       f or issuance
                            i s s u a n c e of
                                             of aa license
                                                   li c e n s e have
                                                                h a v e been
                                                                         b e e n met,
                                                                                   m et, regardless
                                                                                            r e g ar dl e s s of
                                                                                                               of whether
                                                                                                                   w h et h er or  or not
                                                                                                                                        n ot aa license
                                                                                                                                                 li c e n s e may
                                                                                                                                                              m a y beb e required
                                                                                                                                                                            r e q uir e d as
                                                                                                                                                                                          as
                                                                                                         page 2
                                                                                                         page   of 3
                                                                                                              2 of 3




                                                                                                                                                                                                    E x hi bit U
                                                                                                                                                                                                    Exhibit      U
                                                                                                                                                                                              PPage
                                                                                                                                                                                                a g e 110
                                                                                                                                                                                                        0 ofof 112
                                                                                                                                                                                                                 2
                     Case 1:20-cv-00189-JSR Document 41-5 Filed 04/20/20 Page 12 of 13




s et forth
set   f ort h ini n 37
                    3 7 CFR
                         C F R 5.15.
                                  5. 1 5. The
                                            T h e scope
                                                  s c o p e and
                                                             a n d limitations
                                                                     li mit ati o n s of
                                                                                      of this
                                                                                           t hi s license
                                                                                                  li c e n s e are
                                                                                                                ar e set
                                                                                                                      s et forth
                                                                                                                             f ort h in
                                                                                                                                      i n 37
                                                                                                                                          3 7 CFR
                                                                                                                                               C F R 5.15(a)
                                                                                                                                                       5. 1 5( a) unless
                                                                                                                                                                    u nl e s s an
                                                                                                                                                                                a n earlier
                                                                                                                                                                                     e arli er
li c e n s e has
license       h a s been
                     b e e n issued
                               i s s u e d under
                                           u n d er 37
                                                     3 7 CFR
                                                          C F R 5.15(b).
                                                                   5. 1 5( b). The
                                                                                 T h e license
                                                                                         li c e n s e is
                                                                                                       i s subject
                                                                                                           s u bj e ct to
                                                                                                                        t o revocation
                                                                                                                             r e v o c ati o n upon
                                                                                                                                                u p o n written
                                                                                                                                                         writt e n nnotification.
                                                                                                                                                                      otifi c ati o n. The
                                                                                                                                                                                         The
d at e indicated
date     i n di c at e d is
                         i s the
                             t h e effective
                                    eff e cti v e date
                                                  d at e of
                                                          of the
                                                              t h e license,
                                                                    li c e n s e, unless
                                                                                  u nl e s s ana n earlier
                                                                                                    e arli er license
                                                                                                                li c e n s e of
                                                                                                                             of similar
                                                                                                                                 si mil ar scope
                                                                                                                                             s c o p e has
                                                                                                                                                        h a s been
                                                                                                                                                               b e e n granted
                                                                                                                                                                        gr a nt e d under
                                                                                                                                                                                      u n d er
3 7 CFR
37   C F R 5.135. 1 3 or
                       or 5.14.
                            5. 1 4.

T hi s license
This                   i s to
          li c e n s e is  t o be
                               b e retained
                                    r et ai n e d by
                                                   b y the
                                                       t h e licensee
                                                             li c e n s e e and
                                                                            a n d may
                                                                                  m a y beb e used
                                                                                              u s e d at
                                                                                                       at any
                                                                                                           a n y time
                                                                                                                  ti m e on
                                                                                                                          o n or
                                                                                                                               or after
                                                                                                                                   aft er the
                                                                                                                                           t h e effective
                                                                                                                                                 eff e cti v e date
                                                                                                                                                                d at e thereof
                                                                                                                                                                       t h er e of unless
                                                                                                                                                                                   u nl e s s
itit is
     i s revoked.
         r e v o k e d. This
                        T hi s license
                                 li c e n s e is
                                              i s automatically
                                                  a ut o m ati c all y transferred
                                                                        tr a n sf err e d to
                                                                                          t o any
                                                                                              a n y related
                                                                                                     r el at e d applications(s)
                                                                                                                 a p pli c ati o n s( s) filed
                                                                                                                                          fil e d under
                                                                                                                                                  u n d er 373 7 CFR
                                                                                                                                                                  C F R 1.53(d).
                                                                                                                                                                          1. 5 3( d). This
                                                                                                                                                                                       T hi s
li c e n s e is
license        i s not
                   n ot retroactive.
                          r etr o a cti v e.

T h e grant
The    gr a nt ofof aa license
                        li c e n s e does
                                     d o e s not
                                              n ot in
                                                    i n any
                                                        a n y way
                                                               w a y lessen
                                                                        l e s s e n the
                                                                                    t h e responsibility
                                                                                           r e s p o n si bilit y of
                                                                                                                   of aa licensee
                                                                                                                           li c e n s e e for
                                                                                                                                          f or the
                                                                                                                                                t h e security
                                                                                                                                                      s e c urit y of
                                                                                                                                                                    of the
                                                                                                                                                                        t h e subject
                                                                                                                                                                               s u bj e ct matter
                                                                                                                                                                                            m att er
a s imposed
as   i m p o s e d byb y any
                          a n y Government
                                  G o v er n m e nt contract
                                                        c o ntr a ct or or the
                                                                             t h e provisions
                                                                                    pr o vi si o n s ofof existing
                                                                                                            e xi sti n g laws
                                                                                                                            l a w s relating
                                                                                                                                     r el ati n g to
                                                                                                                                                   t o espionage
                                                                                                                                                       e s pi o n a g e anda n d the
                                                                                                                                                                                   t h e national
                                                                                                                                                                                         n ati o n al
s e c urit y or
security     or thet h e export
                         e x p ort ofof technical
                                         t e c h ni c al data.
                                                         d at a. Licensees
                                                                   Li c e n s e e s should
                                                                                       s h o ul d apprise
                                                                                                   a p pri s e themselves
                                                                                                                  t h e m s el v e s of of current
                                                                                                                                            c urr e nt regulations
                                                                                                                                                          r e g ul ati o n s especially
                                                                                                                                                                              e s p e ci all y with
                                                                                                                                                                                                wit h
r e s p e ct to
respect      t o certain
                  c ert ai n countries,
                               c o u ntri e s, ofof other
                                                      ot h er agencies,
                                                                a g e n ci e s, particularly
                                                                                    p arti c ul arl y the
                                                                                                        t h e Office
                                                                                                                Offi c e of  of Defense
                                                                                                                                 D ef e n s e Trade
                                                                                                                                                 Tr a d e Controls,
                                                                                                                                                             C o ntr ol s, Department
                                                                                                                                                                              D e p art m e nt of   of
St at e (with
State     ( wit h respect
                    r e s p e ct to
                                  t o Arms,
                                       Ar m s, Munitions
                                                  M u niti o n s and a n d Implements
                                                                              I m pl e m e nt s of of War
                                                                                                        W ar (22  ( 2 2 CFR
                                                                                                                          C F R 121-128));
                                                                                                                                    1 2 1- 1 2 8)); thet h e Bureau
                                                                                                                                                              B ur e a u of of Industry
                                                                                                                                                                                 I n d u str y and
                                                                                                                                                                                                 and
S e c urit y, Department
Security,       D e p art m e nt of   of Commerce
                                          C o m m er c e (15  ( 1 5 CFR
                                                                      C F R parts
                                                                                p art s 730-774);
                                                                                          7 3 0- 7 7 4); thet h e Office
                                                                                                                    Offi c e of of Foreign
                                                                                                                                     F or ei g n AssetsControl,
                                                                                                                                                   A s s et s C o ntr ol, Department
                                                                                                                                                                              D e p art m e nt of   of
Tr e a s ur y (31
Treasury       ( 3 1 CFR
                       C F R Parts
                                P art s 500+)
                                          5 0 0 +) and
                                                     a n d the
                                                            t h e Department
                                                                   D e p art m e nt of   of Energy.
                                                                                              E n er g y.

N O T GRANTED
NOT   G R A NTE D

N o license
No       li c e n s e under
                        u n d er 35 3 5 U.S.C.
                                         U. S. C. 184 1 8 4 has
                                                              h a s been
                                                                     b e e n granted
                                                                               gr a nt e d atat this
                                                                                                  t hi s time,
                                                                                                          ti m e, ifif the
                                                                                                                        t h e phrase
                                                                                                                               p hr a s e "IF"I F REQUIRED,
                                                                                                                                                    R E Q UI R E D, FOREIGNF O R EI G N FILING
                                                                                                                                                                                             FI LI N G
LI C E N S E GRANTED"
LICENSE               G R A N T E D" DOES   D O E S NOTN O T appear
                                                                a p p e ar ono n this
                                                                                  t hi s form.
                                                                                         f or m. Applicant
                                                                                                   A p pli c a nt maym a y still
                                                                                                                              still petition
                                                                                                                                     p etiti o n for
                                                                                                                                                   f or a
                                                                                                                                                        a license
                                                                                                                                                            li c e n s e under
                                                                                                                                                                         u n d er 37
                                                                                                                                                                                   3 7 CFR
                                                                                                                                                                                        C F R 5.12,
                                                                                                                                                                                                 5. 1 2,
ifif aa license
        li c e n s e isi s desired
                           d e sir e d before
                                         b ef or e the
                                                     t h e expiration
                                                           e x pir ati o n of
                                                                            of 66 months
                                                                                    m o nt h s from
                                                                                                 fr o m thet h e filing
                                                                                                                 fili n g date
                                                                                                                           d at e ofof the
                                                                                                                                        t h e application.
                                                                                                                                               a p pli c ati o n. IfIf 6
                                                                                                                                                                       6 months
                                                                                                                                                                          m o nt h s has
                                                                                                                                                                                       h a s lapsed
                                                                                                                                                                                              lapsed
fr o m the
from        t h e filing
                   fili n g date
                             d at e ofof this
                                          t hi s application
                                                 a p pli c ati o n and
                                                                    a n d the
                                                                           t h e licensee
                                                                                  li c e n s e e has
                                                                                                 h a s not
                                                                                                         n ot received
                                                                                                                r e c ei v e d any
                                                                                                                                 a n y indication
                                                                                                                                         i n di c ati o n of
                                                                                                                                                           of a a secrecy
                                                                                                                                                                   s e cr e c y order
                                                                                                                                                                                or d er under
                                                                                                                                                                                          u n d er 3535
U. S. C. 181,
U.S.C.          1 8 1, the
                         t h e licensee
                                li c e n s e e may
                                                m a y foreign
                                                        f or ei g n file
                                                                    fil e the
                                                                          t h e application
                                                                                a p pli c ati o n pursuant
                                                                                                    p ur s u a nt to t o 37
                                                                                                                          3 7 CFR
                                                                                                                                C F R 5.15(b).
                                                                                                                                          5. 1 5( b).




                                                                                                3 of
                                                                                           page 3
                                                                                           page      3
                                                                                                  of 3




                                                                                                                                                                           E x hi bit U
                                                                                                                                                                           Exhibit      U
                                                                                                                                                                     PPage
                                                                                                                                                                       a g e 111
                                                                                                                                                                               1 ofof 112
                                                                                                                                                                                        2
                               Case 1:20-cv-00189-JSR Document 41-5 Filed 04/20/20 Page 13 of 13
                               UUNITED
                                 NI T E D STATES      p A T E N T AND
                                          S T A T E S PATENT      A N D TRADEMARK
                                                                        T R A D E M A R K OFFICE
                                                                                          O F FI C E
                                                                                                                             U NI T E D STATES
                                                                                                                             UNITED         S T A T E S DEPARTMENT
                                                                                                                                                         D E P A R T M E N T OFO F COMMERCE
                                                                                                                                                                                   C O M ME R CE
                                                                                                                             U nit e d States
                                                                                                                             United      St at e s Patent
                                                                                                                                                   P at e nt and
                                                                                                                                                             a n d Trademark
                                                                                                                                                                   Tr a d e m ar k Office
                                                                                                                                                                                   Offi c e
                                                                                                                             A d dr ess: COMMISSIONER
                                                                                                                             Address:    C O M MI S SI O N E R FORF O R PATENTS
                                                                                                                                                                         P ATE NTS
                                                                                                                                       P. O. Box
                                                                                                                                       P.O.    B o x 1450
                                                                                                                                                       1450
                                                                                                                                       Al e x a n dri a, Virginia
                                                                                                                                       Alexandria,       Vir gi ni a 22313.1450
                                                                                                                                                                     2 2 3 1 3- 1 4 5 0
                                                                                                                                       w w w . u s pt o. g o v
                                                                                                                                       www.ospto.gov


          A P P LI C A TI O N N O.                  ISS UED ATE                           P A T E N T N O.      A T T O R N E Y D O C K E T N O.                           C O N FI R M A TI O N N O.

               1 2/ 3 6 2, 5 2 9
               12/362,529                            0 4/ 0 6/ 2 0 1 0
                                                     04/06/2010                             R E41189
                                                                                            RE41189                     0 5 6 1 0 0- 5 0 7 8
                                                                                                                        056100.5078                                                       1281
                                                                                                                                                                                          1281

                   9629
                   9629                 7590
                                        7590               0 3/ 1 7/ 2 0 1 0
                                                           03/17/2010
            M O R G A N LEWIS
            MORGAN         L E WI S &   B 0 C KI U S LLP
                                     & BOCKIUS        LLP
            1 1 1 1 PENNSYLVANIA
            1111    P E N N S Y L V A NI A AVENUE
                                            A V E N U E NW
                                                        N W
            W A S HI N G T O N, DC
            WASHINGTON,            D C 20004
                                        20004




                                                                               I S S U E NOTIFICATION
                                                                               ISSUE     N O TI FI C A TI O N

T h e projected
The   pr oj e ct e d patent
                     p at e nt number
                               n u m b er and
                                          a n d issue
                                                i s s u e date
                                                          d at e are
                                                                 ar e specified
                                                                      s p e cifi e d above.
                                                                                     a b o v e.

                           D et e r mi n ati o n of
                           Determination         of Patent
                                                    P at e nt Term
                                                              T e r m Extension
                                                                      E xt e n si o n or
                                                                                      o r Adjustment
                                                                                          A dj u st m e nt under
                                                                                                           u n d e r 35
                                                                                                                     3 5 U.S.C.
                                                                                                                         U. S. C. 154
                                                                                                                                  1 5 4 (b)
                                                                                                                                        ( b)

A reissue
A   r ei s s u e patent
                 p at e nt is
                           is for
                               f or "the
                                    "t h e unexpired
                                             u n e x pir e d part
                                                              p art of
                                                                     of the
                                                                         t h e term
                                                                               t er m of
                                                                                       of the
                                                                                           t h e original
                                                                                                 ori gi n al patent."
                                                                                                              p at e nt. " See
                                                                                                                            S e e 35
                                                                                                                                   3 5 U.S.C.
                                                                                                                                       U. S. C. 251.
                                                                                                                                                  2 5 1. Accordingly,
                                                                                                                                                          A c c or di n gl y,
t h e above-identified
the    a b o v e-i d e ntifi e d rreissue
                                   ei s s u e application          is not
                                                a p pli c ati o n is   n ot eligible
                                                                              eli gi bl e for
                                                                                          f or Patent
                                                                                                 P at e nt Term
                                                                                                            T er m Extension
                                                                                                                       E xt e n si o n or
                                                                                                                                        or Adjustment
                                                                                                                                            A dj u st m e nt under
                                                                                                                                                                u n d er 3535
U. S. C. 154(b).
U.S.C.       1 5 4( b).

A n y questions
Any     q u e sti o n s regarding
                         r e g ar di n g the
                                          t h e Patent
                                                P at e nt Term
                                                           T er m Extension
                                                                      E xt e n si o n or or Adjustment
                                                                                              A dj u st m e nt determination
                                                                                                                   d et er mi n ati o n should
                                                                                                                                           s h o ul d beb e directed
                                                                                                                                                             dir e ct e d to
                                                                                                                                                                           t o the
                                                                                                                                                                                t he
Offi c e of
Office      of Patent
                 P at e nt Legal
                             L e g al Administration
                                        A d mi ni str ati o n at at (571)-272-7702.
                                                                       ( 5 7 1)- 2 7 2- 7 7 0 2. Questions
                                                                                                    Q u e sti o n s relating
                                                                                                                       r el ati n g tot o issue
                                                                                                                                          i s s u e and
                                                                                                                                                     a n d publication
                                                                                                                                                            p u bli c ati o n fee
                                                                                                                                                                                fee
p a y m e nt s should
payments         s h o ul d be
                             b e directed
                                  dir e ct e d to
                                                t o the
                                                     t h e Application
                                                           A p pli c ati o n Assistance
                                                                                A s si st a n c e Unit
                                                                                                    U nit (AAU)
                                                                                                             ( A A U) of   of the
                                                                                                                                t h e Office
                                                                                                                                       Offi c e of of Data
                                                                                                                                                       D at a Management
                                                                                                                                                                M a n a g e m e nt
( O D M) at
(ODM)        at (571)-272-4200.
                 ( 5 7 1)- 2 7 2- 4 2 0 0.

A P P LI C A N T( s) (Please
APPLICANT(s)         ( Pl e as e see
                                 s e e PAIR
                                       P AI R WEB
                                              W E B site
                                                    sit e http://pair.uspto.gov
                                                          htt p:// p air. u s pt o. g o v for
                                                                                          f or additional
                                                                                               a d diti o n al applicants):
                                                                                                               a p pli c a nts):

W ei Li,
Wei    Li, Ann
             A n n Arbor,
                      Ar b or, MA;
                                 M A;
R uss ell J.
Russell         H e ml e y, Washington,
            J. Hemley,         W as hi n gt o n, DC;
                                                   D C;
H o- k w a n g Mao,
Ho-kwang          M a o, Washington,
                            W as hi n gt o n, DC;
                                                D C;
C hi h- s hi u e Yan,
Chih-shiue         Y a n, Washington,
                            W as hi n gt o n, DC;
                                                D C;




I R 1 0 3 (Rev.
IR103     ( R e v. 10/09)
                   1 0/ 0 9)                                                                                                                                          E x hi bit U
                                                                                                                                                                      Exhibit      U
                                                                                                                                                                P a g e 112
                                                                                                                                                                Page      2 ofof 112
                                                                                                                                                                                   2
